--------------------------------------------------------------------------------

 
Exhibit 10.1
 

 
















CREDIT LINE AND SECURITY AGREEMENT








By and between




NEW WORLD BRANDS, INC.


as Borrower
______________________




P & S SPIRIT, LLC


as Lender




May 31, 2007





--------------------------------------------------------------------------------




TABLE OF CONTENTS




                                                              Page
ARTICLE  I  DEFINITIONS
 
1 
1.1.
General Definitions
1
1.2.
Accounting Terms
8
1.3.
Other Definitional Terms
9
     
ARTICLE  II LOAN
 
9
2.1.
Credit Line
9
2.2.
Repayment of Loan
10
2.3.
Use of Proceeds.
9
2.4.
[Reserved]
10
2.5.
Payments and Computations
10
     
ARTICLE  III INTEREST AND FEES
 
10
3.1.
Interest on Loans
10
3.2.
Interest After Event of Default.
10
     
ARTICLE  IV COLLATERAL
 
11
4.1.
Description.
11
4.2.
Lien Documents
12
4.3.
Other Actions.
12
4.4.
Searches and Certificates
13
     
ARTICLE  V CONDITIONS PRECEDENT
 
13
     
ARTICLE  VI REPRESENTATIONS AND WARRANTIES
 
15
6.1.
Organization and Qualification.
15
6.2.
Liens
15
6.3.
No Conflict.
15
6.4.
Enforceability.
16
6.5.
Financial Data
16
6.6.
Locations of Offices, Records and Inventory.
16
6.7.
Business Names.
16
6.8.
Affiliates and Subsidiaries.
16
6.9.
Judgments or Litigation.
16

 
i
 

--------------------------------------------------------------------------------


 

 
6.10.
Defaults
17
6.11.
Compliance with Law
17
6.12.
Compliance with Environmental Laws.
17
6.13.
Intellectual Property.
17
6.14.
Licenses and Permits
18
6.15.
Title to Property
18
6.16.
Labor Matters.
18
6.17.
Investment Company.
19
6.18.
Margin Security
19
6.19.
Taxes and Tax Returns.
19
6.20.
Status of Accounts
19
6.21.
Material Contracts
20
6.22.
Accuracy and Completeness of Information
20
6.23.
Solvency.
20
6.24.
Commercial Tort Claims.
20
6.25.
Letter of Credit Rights
20
6.26.
Deposit Accounts
20
6.27.
Anti-Terrorism Law
20
6.28.
Survival of Representations
21
     
ARTICLE  VII AFFIRMATIVE COVENANTS
 
21
7.1.
Financial Information
21
7.2.
Existence
22
7.3.
Environmental Matters
22
7.4.
Books and Records.
23
7.5.
Collateral Records.
23
7.6.
Changes in Locations
23
7.7.
Insurance; Casualty Loss
23
7.8.
Taxes.
24
7.9.
Compliance With Laws.
24
7.10.
Fiscal Year.
24
7.11.
Notification of Certain Events
24
7.12.
Collection of Accounts.
25
7.13.
Trademarks
25
7.14.
Maintenance of Property.
25
7.15.
Commercial Tort Claims.
25
7.16.
Letter of Credit Rights..
26
     
ARTICLE  VIII FINANCIAL COVENANTS
 
26
8.1.
Current Ratio.
26
8.2.
Debt to Worth Ratio.
26

 
ii
 

--------------------------------------------------------------------------------


 

 

     
ARTICLE  IX NEGATIVE COVENANTS
 
26
9.1.
Liens
26
9.2.
Indebtedness.
26
9.3.
Sale of Assets
26
9.4.
Organizational Changes
26
9.5.
Guarantees
27
9.6.
Investments.
27
9.7.
Affiliate Transactions
27
9.8.
Third Party Loans
27
9.9.
Issuance of Stock
27
9.10.
Amendments of Material Contracts
27
9.11.
Subordinated Debt
27
9.12.
Licenses, Etc.
27
9.13.
Anti-Terrorism Laws
27
     
ARTICLE  X APPOINTMENT AS ATTORNEY-IN-FACT
 
27
     
ARTICLE  XI EVENTS OF DEFAULT AND REMEDIES
 
28
11.1.
Events of Default
28
11.2.
Rights and Remedies upon a Default or an Event of Default
30
11.3.
Nature of Remedies.
31
     
ARTICLE  XII TERMINATION
 
31 
     
ARTICLE  XIII MISCELLANEOUS
 
31
13.1.
Waivers.
31
13.2.
JURY TRIAL.
32
13.3.
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE
32
13.4.
Notices
32
13.5.
Assignability.
33
13.6.
Payment of Expenses
33
13.7.
Indemnification.
33
13.8.
Entire Agreement, Successors and Assigns.
34
13.9.
Amendments.
34
13.10.
Non-Agency of Lender.
34
13.11.
Counterparts.
34
13.12.
Effectiveness.
34
13.13.
Severability.
34
13.14.
Headings Descriptive
35
13.15.
Maximum Rate.
35
13.16.
Information
35
     

 
iii

 

--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES


EXHIBITS


Exhibit A           Form of Credit Line Note
Exhibit B            Form of Notice of Borrowing


SCHEDULES


Schedule 1.1      Permitted Indebtedness
Schedule 1.2      Permitted Investments
Schedule  1.3     Permitted Liens
Schedule 1.4      Subordinated Debt
Schedule 6.6      Places of Business/Collateral Locations
Schedule 6.7      Business Names
Schedule 6.8      Subsidiaries and Affiliates
Schedule 6.9      Litigation
Schedule 6.13    Intellectual Property
Schedule 6.15    Real Property Leases
Schedule 6.21    Material Contracts
Schedule 6.24    Commercial Tort Claims
Schedule 6.25    Letter of Credit Rights
Schedule 6.26    Depository Institutions/Deposit Accounts
 
 
 
v



--------------------------------------------------------------------------------




CREDIT LINE AND SECURITY AGREEMENT


THIS CREDIT LINE AND SECURITY AGREEMENT is entered into as of May 31, 2007,
between NEW WORLD BRANDS, INC. a Delaware corporation (“Borrower”),  and P & S
SPIRIT, LLC, a Nevada limited liability company (“Lender”).
 
Background
 
WHEREAS, Borrower wish to obtain a revolving secured line of credit from Lender,
and, upon the terms and subject to the conditions set forth herein, Lender is
willing to make the line of credit available to Borrower.
 
NOW, THEREFORE, Borrower and Lender, intending to be legally bound hereby, agree
as follows:
 
ARTICLE  I     DEFINITIONS
 
1.1.  General Definitions.
 
As used herein, the following terms shall have the meanings herein specified:
 
“Accounts” shall mean all of Borrower’s “accounts” (as defined in the UCC),
whether now existing or existing in the future, including, without limitation,
all accounts receivable and all accounts created by or arising from all sales of
goods or rendition of services made under Borrower’s legal name or Borrower’s
trade names or styles or through Borrower’s divisions.
 
“Advances” shall mean and include all loan advances made by Lender to Borrower
under the Credit Line.
 
“Affiliate” shall mean any entity which directly or indirectly controls, is
controlled by, or is under common control with, Borrower.  For purposes of this
definition, “control” shall mean the possession, directly or indirectly, of the
power to (i) vote 20% or more of the securities having ordinary voting power for
the election of directors of such Person, or (ii) direct or cause the direction
of management and policies of a business, whether through the ownership of
voting securities, by contract or otherwise and either alone or in conjunction
with others or any group.
 
“Anti-Terrorism Laws” shall mean any statute, treaty, law (including common
law), ordinance, regulation, rule, order, opinion, release, injunction, writ,
decree or award of any Official Body relating to terrorism or money laundering,
including Executive Order No. 13224 and the USA Patriot Act.
 
“Asset Disposition” shall mean any disposition (other than a disposition of
Inventory in the ordinary course of Borrower’s business) of any existing or
future Property of Borrower.
 
“Authorized Person” means the Chief Executive Officer, President, any Vice
President, Controller, or Chief Financial Officer of Borrower.
 
 
1

--------------------------------------------------------------------------------


 
 
“Business Day” shall mean any day other than a Saturday, a Sunday, a legal
holiday or a day on which banking institutions are authorized or required by law
or other governmental action to close in Baltimore, Maryland.
 
“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of Capitalized Lease Obligations, which, in
accordance with GAAP, would be classified as capital expenditures.
 
“Capitalized Lease Obligations”  shall mean any Indebtedness of Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
 
“Capital Stock” shall mean (i) in the case of a corporation, capital stock, (ii)
in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other equity interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.
 
“Casualty Loss” shall have the meaning given to such term in Section 7.7.
 
“Closing” shall mean the consummation of the making of the Credit Line available
by Lender to Borrower under this Agreement.
 
“Closing Date” shall mean the date on which the Closing occurs.
 
 “Collateral” shall mean any and all rights and interests in or to Property
(including leasehold improvements) of Borrower, whether now owned or hereafter
acquired, pledged from time to time as security for the Obligations pursuant to
this Agreement or any of the other Loan Documents.
 
 “Contractual Obligations” shall mean, with respect to any Person, any term or
provision of any securities issued by such Person, or any indenture, mortgage,
deed of trust, contract, undertaking, document, instrument or other agreement to
which such Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject.
 
“Control Agreement” shall mean an agreement, in form and substance satisfactory
to Lender, among Borrower, a Depository Institution and Lender pursuant to which
such Depository Institution agrees, interalia, to transfer all funds of Borrower
maintained in any deposit account with that Depository Institution to the
control of Lender.
 
“Credit Line” shall mean the secured line of credit provided for in Section 2.1
of this Agreement.
 
 
2

--------------------------------------------------------------------------------


 
 
 “Default” shall mean an event, condition or default which, with the giving of
notice, the passage of time or both would be an Event of Default.
 
 “Depository Institution shall mean each depository institution where Borrower
maintains a bank account and which institutions are set forth on Schedule 6.26,
along with the numbers and title of each account maintained by Borrower at such
institution.
 
“Event(s) of Default” shall have the meaning provided for in Article XI.
 
“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
 
“Expenses” shall have the meaning given to such term in Section 13.6.
 
 “Financials” shall have the meaning given to such term in Section 6.5.
 
“Financial Statements” shall mean the Financial Statements Borrower is obligated
to deliver pursuant to Section 7.1 of this Agreement.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect on the date hereof and applied on a consistent basis
with the Financials.
 
“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.
 
“Guarantor” shall mean Qualmax and any other Person who may hereafter guarantee
payment or performance of the whole or any part of the Obligations; “Guarantors”
means collectively all such Persons.
 
“Guaranty” shall mean any guaranty of the obligations of Borrower executed by a
Guarantor in favor of Lender.
 
“Highest Lawful Rate” shall mean, at any given time during which any Obligations
shall be outstanding hereunder, the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness under this Agreement, under the laws of
the State of Maryland (or the law of any other jurisdiction whose laws may, by
order of court, be mandatorily applicable notwithstanding other provisions of
this Agreement and the other Loan Documents), in any case after taking into
account, to the extent permitted by applicable law, any and all relevant
payments or charges under this Agreement and any other Loan Documents executed
in connection herewith, and any available exemptions, exceptions and exclusions.
 
"Indebtedness" of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except
 
 
 
3

--------------------------------------------------------------------------------


 
capital stock and surplus earned or otherwise) and in any event, without
limitation by reason of enumeration, shall include all indebtedness, debt and
other similar monetary obligations of such Person whether direct or guaranteed,
and all premiums, if any, due at the required prepayment dates of such
indebtedness, and  all indebtedness secured by a Lien on assets owned by such
Person, whether or not such indebtedness actually shall have been created,
assumed or incurred by such Person.  Any indebtedness of such Person resulting
from the acquisition by such Person of any assets subject to any Lien shall be
deemed, for the purposes hereof, to be the equivalent of the creation,
assumption and incurring of the indebtedness secured thereby, whether or not
actually so created, assumed or incurred.
 
“Inventory” shall mean all of Borrower’s inventory, including without
limitation, (i) all raw materials, work in process, parts, components,
assemblies, supplies and materials used or consumed in Borrower’s business; (ii)
all goods, wares and merchandise, finished or unfinished, held for sale or lease
or leased or furnished or to be furnished under contracts of service; and (iii)
all goods returned to or repossessed by Borrower.
 
“Investment” in any Person shall mean (i) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise, but
exclusive of the acquisition of inventory, supplies, equipment and other
property or assets used or consumed in the ordinary course of business of
Borrower and Capital Expenditures not otherwise prohibited hereunder) of assets,
shares of Capital Stock, bonds, notes, debentures, partnership, joint ventures
or other ownership interests or other securities of such Person, or (ii) any
other capital contribution to or investment in such Person.  In determining the
aggregate amount of Investments outstanding at any particular time, (a) there
shall be deducted in respect of each such Investment any amount received as a
return of capital (but only by repurchase, redemption, retirement, repayment,
liquidating dividend or liquidating distribution); (b) there shall be deducted
in respect of any Investment any cash amounts received as earnings on such
Investment, whether as dividends, interest or otherwise; and (c) there shall not
be deducted from or included in, as applicable, the aggregate amount of
Investments any decrease or increase, as applicable, in the market value
thereof.
 
“I.P.Gear” shall mean I.P.Gear, Ltd., an Israeli corporation and a wholly-owned
subsidiary of Borrower.
 
“Lien(s)” shall mean any lien, charge, trust, pledge, security interest, deed of
trust, mortgage, assignment or other claim or encumbrance of any kind or nature
upon any interest in Property.
 
“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Guarantees,  the Security Documents and all other documents, agreements,
instruments, opinions and certificates executed and delivered in connection
herewith or therewith, as the same may be modified, amended, extended, restated
or supplemented from time to time.
 
“Lockbox Account” shall have the meaning given to such term in Section 2.5(b).
 
“Material Adverse Change” shall mean a material adverse change in (i) the
business,
 
 
 
4

--------------------------------------------------------------------------------


 
 
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of Borrower, (ii) the Collateral, (iii) Borrower’s ability to
perform its obligations under the Loan Documents, or (iv) the validity,
enforceability or availability of rights and remedies of Lender hereunder, in
each case as determined by Lender in its sole but reasonable discretion.
 
“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Borrower, (ii) the Collateral, (iii) Borrower’s
ability to perform its respective obligations under the Loan Documents, or (iv)
the validity, enforceability or availability of rights and remedies of Lender
hereunder, in each case as determined by Lender in its sole but reasonable
discretion.
 
“Material Contract” shall mean any contract or other arrangement, whether
written or oral, to which Borrower is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.
 
“Maturity Date” shall mean June 1, 2011.
 
“Maximum Credit” shall mean One Million Fifty Thousand Dollars ($1,050,000.00).
 
“Net Cash Proceeds” shall mean the aggregate cash proceeds received by Borrower
in respect of any Asset Disposition, net of (i) direct costs (including, without
limitation, legal, accounting and investment banking fees, and sales
commissions) and (ii) taxes paid or payable as a result thereof; it being
understood that “Net Cash Proceeds” shall include, without limitation, any cash
received upon the sale or other disposition of any non-cash consideration
received by Borrower in any Asset Disposition.
 
“Note” shall mean the Credit Line Note payable to the order of Lender,
evidencing the Credit Line.
 
“Obligations” shall mean the outstanding balance of the Credit Line, any other
loans and advances or extensions of credit made or to be made at any time by
Lender to Borrower, or to others for Borrower’s account in each case pursuant to
the terms and provisions of this Agreement or any other Loan Document, or the
Other Loan Documents, together with interest thereon (including interest which
may accrue as post-petition interest in connection with any bankruptcy or
similar proceeding), and expenses, liabilities and obligations of every kind or
nature which may at any time be owing by Borrower to Lender pursuant to this
Agreement, any other Loan Document, or the Other Loan Documents, or otherwise,
whether now in existence, hereafter arising or incurred from time to time by
Borrower, and all expenses incurred at any time by Lender, as well as
expenditures to protect, preserve or defend any Collateral and Lender’s rights
hereunder or in the Collateral, all of the foregoing, whether unsecured or
secured, due or to become due, absolute or contingent, joint or several, matured
or unmatured, direct or indirect, related or unrelated and whether Borrower is
liable to Lender for such indebtedness as principal, surety, endorser, guarantor
or otherwise.
 
“Official Body” shall mean any national, federal, state, local or other
government or political
 
 
 
5

--------------------------------------------------------------------------------


 
 
subdivision or any agency, authority, bureau, central bank, commission,
department or instrumentality of either, or any court, tribunal, grand jury or
arbitrator, in each case whether domestic or foreign.
 
“Other Loan Documents” shall mean that certain Term Loan and Security Agreement
dated as of March 29, 2007 between Borrower and Lender (the “Term Loan
Agreement”), that certain Term Note dated March 29, 2007 from Borrower payable
to the order of Lender and all other “Loan Documents” as defined in the Term
Loan Agreement, all evidencing, securing or relating to the Term Loan..
 
 “Permitted Indebtedness” shall mean the Indebtedness scheduled on Schedule 1.1
to this Agreement.
 
 “Permitted Investments” shall mean:
 
(i)           interest-bearing demand or time deposits (including certificates
of deposit) which are insured by the Federal Deposit Insurance Corporation
(“FDIC”) or a similar federal insurance program; provided, however, that
Borrower may, in the ordinary course of their business, maintain in their
disbursement account from time to time amounts in excess of then applicable FDIC
or other program insurance limits;
 
(ii)           Investments existing on the Closing Date and set forth on
Schedule 1.2 attached hereto;
 
(iii)           marketable, direct obligations of the United States of America,
its agencies and instrumentalities maturing within 365 days of the date of
purchase;
 
(iv)           commercial paper issued by corporations, each of which shall have
a net worth of at least $100,000,000, and each of which conducts a substantial
part of its business in the United States of America, maturing within 270 days
from the date of the original issue thereof, and which at the time of
acquisition has the highest rating by Moody’s Investors Service, Inc. or
Standard and Poor’s Corporation;
 
(v)           bankers’ acceptances, and certificates of deposit maturing within
365 days of the date of purchase which are issued by, or time deposits
maintained with, an eligible institution having capital, surplus and undivided
profits totaling more than $100,000,000 and which have the highest rating by
Moody’s Investors Service, Inc. or Standard and Poor’s Corporation; and
 
(vi)           money market or similar funds that invest primarily in the types
of investments referred to in clauses (i), (iii), (iv) and (v) above.
 
“Permitted Liens” shall mean:
 
(i)           Liens set forth on Schedule 1.3 attached hereto;
 
 
6

--------------------------------------------------------------------------------


 
 
(ii)           Liens on fixed assets securing Indebtedness (including Capital
Leases and purchase money Indebtedness); provided that (A) any such Lien
attaches only to the assets to be financed and (B) a description of the assets
so financed is furnished to Lender;
 
(iii)           Liens of warehousemen, mechanics, materialmen, workers,
repairmen, fillers, packagers, processors, common carriers, landlords and other
similar Liens arising by operation of law or otherwise, not waived in connection
herewith, for amounts that are not yet due and payable or which are being
diligently contested in good faith by Borrower by appropriate proceedings,
provided that in any such case an adequate reserve is being maintained by
Borrower for the payment of same;
 
(iv)           Liens for taxes, assessments or other governmental charges not
yet due and payable or which are being diligently contested in good faith by
Borrower by appropriate proceedings, provided that in any such case an adequate
reserve is being maintained by Borrower for the payment of same in accordance
with GAAP; and
 
(v)           deposits or pledges to secure obligations under workmen’s
compensation, social security or similar laws, or under unemployment insurance.
 
“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, limited liability entity, trust, unincorporated organization,
association, corporation, institution, entity, or government (including any
division, agency or department thereof), and, as applicable, the successors,
heirs and assigns of each.
 
“Prime Rate” shall mean the U.S. Prime Rate as published in the Money Rates
section of The Wall Street Journal as in effect from time to time.  The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any borrower.
 
 “Property” shall mean all personal and real property of every kind and
description (whether tangible or intangible) in which a Person has any right,
title or interest.
 
“Proprietary Rights” shall have the meaning given to such term in Section 6.13.
 
“Qualmax” shall mean Qualmax, Inc., a Delaware corporation and Borrower’s
parent.
 
“Security Documents” shall mean any existing or future agreement or document
granting, creating or conferring any Lien in favor of Lender securing all or any
portion of the Obligations, including, without limitation, the Stock Pledge
Agreements.
 
“Stock Pledge Agreement” shall mean, collectively and individually: (i) that
certain Stock Pledge Agreement of even date herewith from Qualmax to Lender,
pledging and granting to Lender a security interest and Lien in all shares of
Preferred Capital Stock of Borrower held by Qualmax, subject to the Lien created
by the  Other Loan Documents, and (ii) that certain Stock Pledge Agreement of
even date herewith from Borrower to Lender, pledging and granting to Lender a
security interest and Lien in 65% of Borrower’s interest in Capital Stock of
I.P.Gear held by Borrower.
 
 
7

--------------------------------------------------------------------------------


 
 
“Subordinated Debt” shall mean existing Indebtedness, if any, set forth and
indicated as subordinated set forth on Schedule 1.1(e) hereto and unsecured
Indebtedness hereafter incurred by Borrower, which, in each case, is expressly
subordinated and made junior to the payment and performance in full of the
Obligations and under a written agreement acceptable to Lender.
 
“Subordination Agreements” shall mean the agreements entered into from time to
time by and among Borrower, Lender, and a third party creditor of Borrower
providing for the subordination of such third party creditor’s claims to those
of Lender on terms and conditions satisfactory to Lender.
 
“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose Capital Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through Subsidiaries, (ii) any partnership, association, joint venture or other
entity in which such Person directly or indirectly through Subsidiaries has more
than a 50% interest in the total capital, total income and/or total ownership
interests of such entity at any time and (iii) any partnership in which such
Person is a general partner.
 
“Tangible Net Worth” shall mean the value of Borrower’s total assets (including
leaseholds and leasehold and reserves against assets but excluding goodwill,
patents, trademarks, trade names, organization expense, unamortized debt
discount and expense, capitalized or deferred research and development costs,
deferred marketing expenses,, and other like intangibles, and monies due from
affiliates, officers, directors, employees, shareholders, members or managers of
Borrower) less total liabilities, including but not limited to accrued and
deferred income taxes, but excluding the non-current portion of Subordinated
Debt.
 
“Taxes” shall mean any federal, state, local or foreign income, sales, use,
transfer, payroll, personal, property, occupancy, franchise or other tax, levy,
impost, fee, imposition, assessment or similar charge, together with any
interest or penalties thereon.
 
“Term Loan” shall mean that certain secured term loan in the principal amount of
$1,000,000.00 from Lender to Borrower evidenced by the Other Loan Documents.
 
“Third-Party Loan” shall mean any loan, advance, deposit or extension of credit
made or granted by Borrower to any other Person.
 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of Maryland.
 
“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
 
 
8

--------------------------------------------------------------------------------


 
 
“Voting Stock” shall mean, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
 
1.2.  Accounting Terms.  Unless otherwise defined or specified herein, all
accounting terms shall be construed herein and all accounting determinations for
purposes of determining compliance with ArticleVIII hereof and otherwise to be
made under this Agreement shall be made in accordance with GAAP applied on a
basis consistent in all material respects with the Financials.  All Financial
Statements required to be delivered hereunder from and after the Closing Date
and all financial records shall be maintained in accordance with GAAP as in
effect as of the date of the Financials.  If GAAP shall change from the basis
used in preparing the Financials, the certificates required to be delivered
pursuant to Section 7.1(c) demonstrating compliance with the covenants contained
herein shall include calculations setting forth the adjustments necessary to
demonstrate how Borrower is in compliance with the financial covenants based
upon GAAP as in effect on the Closing Date.  If Borrower shall change its method
of inventory accounting, all calculations necessary to determine compliance with
the covenants contained herein shall be made as if such method of inventory
accounting had not been so changed.
 
1.3.  Other Definitional Terms.  Terms not otherwise defined herein which are
defined in the UCC shall have the meanings given them in the UCC.  It is the
specific intent of Borrower and Lender that references to terms defined in the
UCC shall mean the definitions set forth in the UCC as the UCC is in effect from
time to time.  The term “on the date hereof” shall mean the date of this
Agreement.  The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to the Agreement as a whole and
not to any particular provision of this Agreement, unless otherwise specifically
provided.  References in this Agreement to “Articles”, “Sections”, “Schedules”
or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits of or to
this Agreement unless otherwise specifically provided.  Any of the terms defined
in Section 1.1 may, unless the context otherwise requires, be used in the
singular or plural depending on the reference.  “Include”, “includes” and
“including” shall be deemed to be followed by “without limitation” whether or
not they are in fact followed by such words or words of like import.  “Writing”,
“written” and comparable terms refer to printing, typing, computer disk, e-mail
and other means of reproducing words in a visible form.  References to any
agreement or contract are to such agreement or contract as amended, modified or
supplemented from time to time in accordance with the terms hereof and
thereof.  References to any Person include the successors and permitted assigns
of such Person.  References “from” or “through” any date mean, unless otherwise
specified, “from and including” or “through and including”,
respectively.  References to any times herein shall refer to the applicable time
in Baltimore, Maryland.
 
ARTICLE  II     CREDIT LINE
 
2.1.  Credit Line.  Absent an Event of Default and earlier termination, Lender
hereby establishes for the benefit of Borrower, subject to the terms and
conditions of this Agreement, a revolving line of credit in the amount of the
Maximum Credit.  All requests for advances under the
 
 
9

--------------------------------------------------------------------------------


 
 
Credit Line shall be directed to Lender pursuant to a Notice of Borrowing in the
form of Exhibit B attached hereto, no more than one (1) Notice of Borrowing
shall be issued within any 30 consecutive day period.  Requests for advances
under the Credit Line shall be in the amount of $50,000 or even multiples
thereof.  Borrower’s unconditional obligation to repay all advances under the
Credit Line and to pay interest thereon shall be evidenced by the Note of
Borrower set forth on Exhibit A attached hereto and representing the obligations
of Borrower to pay Lender the outstanding amount of the Credit Line plus
interest accrued thereon, as set forth herein.  In no event shall the
outstanding principal balance under the Credit Line exceed the Maximum Credit.
 
2.2.  Repayment of Credit Line.  Prior to the Maturity Date, Borrower may
borrow, prepay and reborrow under the Credit Line.  The outstanding balance of
the Credit Line shall be due and payable on or before the Maturity Date, subject
to acceleration as herein provided.   Borrower shall pay principal, interest,
and all other amounts payable hereunder without any deduction whatsoever,
including, but not limited to, any deduction for any setoff or counterclaim, all
of which are hereby waived.  Any prepayment of principal shall be in an amount
of $100,000 or even multiples thereof, and shall be accompanied by accrued and
unpaid interest on the amount prepaid to the date of such prepayment.
 
2.3.  Use of Proceeds.  Borrower shall apply the proceeds of Advances to (i) pay
fees and Expenses relating to this transaction, and (ii) working
capital.  Without the prior consent of Lender, no Advance may be used, in whole
or in part, for Capital Expenditures.
 
2.4.  [Reserved.]
 
2.5.  Payments and Computations.
 
(a)  Borrower shall make each payment hereunder and under the Note not later
than 2:00 P.M. on the day when due.  Any payment received after 2:00 P.M.
(including any payment in full of the Obligations) shall be deemed received on
the immediately following Business Day.  All prepayments of every kind on
account of the Credit Line shall be first applied to accrued and unpaid interest
and then to the principal balance thereof.
 
(b)  At Lender’s request, all proceeds of Collateral shall be deposited by
Borrower into either (i) a lockbox account or a blocked account (“Lockbox
Account”) established at a Depository Institution, pursuant to a Control
Agreement.  Lender assumes no responsibility for such blocked account
arrangement, including any claim or accord and satisfaction or release with
respect to deposits accepted by any Depository Institution thereunder.  Borrower
hereby agrees to execute such agreements as Lender may require to establish the
Lockbox Account.
 
(c)  Borrower shall pay principal, interest and other amounts payable hereunder
without any deduction, setoff, recoupment or counterclaim.
 
(d)  Lender’s records of advances and payments under the Credit Line shall be
deemed correct and binding upon Borrower except for manifest error.
 
 
10

--------------------------------------------------------------------------------


 
ARTICLE  III     INTEREST AND FEES
 
3.1.  Interest on Loans.  Interest on the outstanding principal amount of
Advances under the Credit Line shall be paid in arrears on the first Business
Day of each calendar month commencing July 1, 2007, at the per annum interest
rate at all times equal to the Prime Rate then in effect plus two percent (2%)
per annum (subject to adjustment in the manner provided herein and in the Note).
 
3.2.  Interest After Event of Default.  Interest on the outstanding principal
amount of Advances under the Credit Line as of the date an Event of Default
occurs, and at all times thereafter until the earlier of the date upon which (a)
all Obligations have been paid and satisfied in full or (b) such Event of
Default shall have been cured or waived, shall be payable on demand at a rate
equal to the rate or rates at which the Loan is then bearing interest, plus 200
basis points.  In the event of any change in said applicable interest rate, the
rate hereunder shall change, effective as of the day the applicable interest
rate changes, so as to remain 200 basis points above the then applicable
interest rate.  To the extent permitted by applicable law, interest shall accrue
at the applicable contract rate(s) provided for in this Agreement
notwithstanding the occurrence of any Event of Default, acceleration of the
Obligations, the entry of any judgment, or the commencement of any bankruptcy,
reorganization, receivership or other proceedings.
 
ARTICLE  IV    COLLATERAL
 
4.1.  Description.  As security for the payment of the Obligations, and
satisfaction by Borrower of all covenants and undertakings contained in this
Agreement and the other Loan Documents, Borrower hereby assigns and grants to
Lender a continuing first (subject only to any Permitted Liens, if any) Lien on
and security interest in, upon and to all of Borrower’s personal property,
including, without limitation, all of the following personal property:
 
(a)  Accounts - All of Borrower’s now owned and hereafter acquired, created, or
arising Accounts;
 
(b)  Inventory - All of Borrower’s now owned or hereafter acquired Inventory of
every nature and kind, wherever located;
 
(c)  General Intangibles - All of Borrower’s now owned and hereafter acquired,
created or arising General Intangibles of every kind and description, including,
without limitation, customer lists, choses in action, claims, books, records,
goodwill, patents and patent applications, copyrights, trademarks, tradenames,
service marks, tradestyles, trademark applications, trade secrets, contracts,
contract rights, royalties, licenses, franchises, deposits, license, franchise
and royalty agreements, formulae, tax and any other types of refunds, returned
and unearned insurance premiums, rights and claims under insurance policies
including without limitation, credit insurance and key man life insurance
policies, and computer informa­tion, software, records and data;
 
(d)  Equipment - All of Borrower’s now owned and hereafter acquired Equipment,
including, without limitation, machinery, vehicles, furniture and Fixtures,
wherever
 
 
 
11

--------------------------------------------------------------------------------


 
 
located, and all replacements, parts, accessories, substitutions and additions
thereto;
 
(e)  Deposit Accounts - All of Borrower’s now existing and hereafter acquired or
arising Deposit Accounts, reserves and credit balances of every nature, wherever
located, and all documents and records associated therewith;
 
(f)  Property in Lender’s Possession - All personal property of Borrower, now or
hereafter in the possession of Lender;
 
(g)  Investment Property - All of Borrower’s now owned or hereafter acquired
Investment Property of every kind;
 
(h)  Letter of Credit Rights– All of Borrower’s now owned or hereafter acquired
Letter of Credit Rights;
 
(i)  Commercial Tort Claims– All of Borrower’s now owned or hereafter acquired
Commercial Tort Claims;
 
(j)  Other Property - All of Borrower’s now owned or hereafter acquired or
created Instruments and other notes receivable, Goods, Chattel Paper, Documents
(including bills of lading, warehouse receipts and other documents of title),
Payment Intangibles, guarantees, Supporting Obligations, letters of credit,
rights of rescission, stoppage in transit, replevin, and reclamation, and
returned, reclaimed and repossessed goods; and
 
(k)  Proceeds - The Proceeds (including, without limitation, insurance
proceeds), whether cash or non-cash, of all of the foregoing personal property
and interests in personal property.
 
4.2.  Lien Documents.  At Closing, and thereafter from time to time as Lender
deems necessary, Borrower shall execute and/or deliver to Lender or authorize,
as applicable, the following (all in form and substance satisfactory to Lender):
 
(a)  Financing Statements - Financing statements, which Lender may file in any
jurisdiction where any Collateral is or may be located and in any other
jurisdiction that Lender deems appropriate; and
 
(b)  Other Agreements - Any other agreements, documents, instruments and
writings, including, without limitation, trademark , patent and/or copyright
security agreements and amendments or supplements thereto, as may be required by
Lender to evidence, create, perfect or protect Lender’s Liens and security
interests in the Collateral.
 
4.3.  Other Actions.  Borrower will defend the Collateral against all Liens
(other than Permitted Liens), claims and demands of all Persons at any time
claiming the same or any interest therein.  Borrower agrees to comply with the
requirements of all state and federal laws and requests of Lender in order for
Lender to have and maintain a valid and perfected first security interest
 
 
 
12

--------------------------------------------------------------------------------


 
 
(subject only to Permitted Liens, if any) in the Collateral including, without
limitation, executing such documents as Lender may require to obtain Control (as
defined in the UCC) over all Letter of Credit Rights, Deposit Accounts and
Investment Property.  Lender is hereby authorized by Borrower to file any
financing statements covering the Collateral or an amendment that adds
collateral covered by a financing statement or an amendment that adds a debtor
to a financing statement, in each case whether or not Borrower’s signature
appears thereon. Borrower hereby authorizes Lender to file financing statements
and amendments to financing statements describing the Collateral in any filing
office as Lender, in its reasonable discretion, may determine, including
financing statements listing “All Assets” in the collateral description therein,
as well as language indicating that the acquisition by a third party of any
right, title or interest in or to the Collateral without Lender’s consent, shall
be a violation of Lender’s rights.  In addition to the foregoing, Borrower shall
perform all further acts that may be lawfully and reasonably required by Lender
to secure Lender and effectuate the intentions and objects of this Agreement,
including, but not limited to, the execution and delivery of continuation
statements, amendments to financing statements, security agreements, contracts
and any other documents required hereunder.  Borrower shall use commercially
reasonable efforts to obtain acknowledgment and waiver agreements from the owner
or lessor of any warehouse or distribution location and Borrower shall endeavor
to obtain acknowledgment and waiver agreements from the owner or lessor of each
showroom location.  At Lender’s request, Borrower shall immediately deliver to
Lender all documents or items for which Lender must receive possession to obtain
and/or maintain perfected security interests, including without limitation, all
notes, letters of credit, certificates and documents of title, chattel paper,
warehouse receipts, instruments, and any other similar Collateral.
 
4.4.  Searches and Certificates.
 
Borrower shall, prior to or at Closing, and thereafter as Lender may determine
from time to time, at Borrower’s expense, obtain (and Lender may also do so, at
its option, but at Borrower’s expense from time to time) the following searches
(the results of which are to be consistent with the warranties made by Borrower
in this Agreement and in any other Loan Document):
 
(a)  UCC searches with the Secretary of State of Borrower’s jurisdiction of
organization;
 
(b)  Judgment, federal tax lien and state tax lien searches, in Borrower’s
jurisdiction of organization and each state or other jurisdiction where Borrower
maintains its executive office, a place of business, or any Property; and
 
(c)  Searches of ownership and Lien status of intellectual property in the
appropriate governmental offices.
 
ARTICLE  V    CONDITIONS PRECEDENT
 
The obligation of Lender to extend the Credit Line shall be subject to the
satisfaction, on or prior to the Closing Date, of the following conditions
precedent (all agreements and documents
 
 
 
13

--------------------------------------------------------------------------------


 
 
from Borrower or any other Person to be in form and substance acceptable to
Lender, in its sole discretion):
 
(a)  Executed Loan Documents.  Receipt by Lender of duly executed copies of:
this Agreement, the Note, the Security Documents, and all other Loan Documents.
 
(b)  Organizational Documents.  Receipt by Lender of the following:
 
(i)  Charter Documents.  Copies of the articles or certificates of incorporation
or other charter documents of Borrower and each Guarantor certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation and certified by a
secretary or assistant secretary of Borrower and each such Guarantor to be true
and correct as of the Closing Date.
 
(ii)  Bylaws/Operating Agreement.  A copy of the bylaws or operating agreement,
as applicable, of Borrower and each such Guarantor certified by a secretary or
assistant secretary of Borrower and such Guarantor to be true and correct as of
the Closing Date.
 
(iii)  Resolutions.  Copies of resolutions or unanimous written consent of the
board of directors or members, as applicable, of Borrower and each
Guarantor  approving and adopting the Loan Documents, the transactions
contemplated therein and authorizing execution and delivery thereof, certified
by a secretary or assistant secretary of Borrower and each such Guarantor to be
true and correct and in force and effect as of the Closing Date.
 
(iv)  Good Standing.  Copies of a certificate of good standing, existence or its
equivalent with respect to Borrower and each Guarantor certified as of a recent
date by the appropriate Governmental Authorities of the state or other
jurisdiction of organization and each other jurisdiction in which the failure to
so qualify and be in good standing could reasonably be expected to have a
Material Adverse Effect.
 
(v)  Incumbency.  An incumbency certificate of Borrower and each Guarantor,
certified by a secretary or assistant secretary of Borrower and each such
Guarantor to be true and correct as of the Closing Date.
 
(c)  Financial Statements.  Receipt by Lender of Borrower’s preliminary,
unaudited Financial Statements for the fiscal year ending December 31, 2006 and
such other information relating to Borrower as Lender may reasonably require.
 
(d)  Opinions of Counsel.  Receipt by Lender of an opinion, or opinions (which
shall cover, among other things, authority, legality, validity, binding effect,
enforceability, absence of conflict with laws, organizational documents, and
attachment and perfection of liens), satisfactory to Lender, addressed to Lender
and dated the Closing Date, from legal counsel to Borrower.
 
(e)  Personal Property Collateral.  Lender shall have received duly authorized
or, if required executed, UCC financing statements and other lien documents for
filing including all
 
 
 
14

--------------------------------------------------------------------------------


 
 
necessary documents (including lien termination documents by any existing
lender) to perfect Lender’s security interest in the Collateral, all as may be
required by Lender.
 
(f)  Priority of Liens.  Lender shall have received satisfactory evidence that
(i) Lender holds a perfected Lien on all Collateral and (ii) none of the
Collateral is subject to any other Liens other than Permitted Liens.
 
(g)  Evidence of Insurance.  Receipt by Lender of copies of insurance policies
or certificates of insurance (on Acord form 27) of Borrower evidencing liability
and casualty insurance meeting the requirements set forth in the Loan Documents,
including, without limitation, naming Lender as loss payee (as to property and
casualty coverage) and as additional insured (as to liability coverage).
 
(h)  Consents.  Receipt by Lender of evidence that all governmental,
shareholder, member and third party consents and approvals required in
connection with the transactions contemplated hereby and expiration of all
applicable waiting periods without any action being taken by any authority that
could restrain, prevent or impose any material adverse conditions on such
transactions or that could seek or threaten any of the foregoing, and no law or
regulation shall be applicable which in the judgment of Lender could have such
effect.
 
(i)  Fees and Expenses.  Payment by Borrower of all fees and Expenses owed to
Lender.
 
(j)  Term Loan.   No Event of Default under the Other Loan Documents shall have
occurred and no Default under the Other Loan Documents shall have occurred and
remain outstanding or uncured.
 
(k)  Other.  Receipt by Lender of such other documents, instruments, agreements
or information as are required to be provided herein or under any other Loan
Documents or as may otherwise be or have been requested by Lender.
 
ARTICLE  VI     REPRESENTATIONS AND WARRANTIES
 
In order to induce Lender to enter into this Agreement and to make available the
Loan contemplated hereby, Borrower hereby represents and warrants to Lender.
 
6.1.  Organization and Qualification.   Borrower (i) is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its incorporation or organization, (ii) has the power and authority to own its
Property and assets and to transact the businesses in which it is presently, or
proposes to be, engaged, and (iii) is duly qualified and is authorized to do
business and is in good standing in every jurisdiction in which the failure to
be so qualified could  reasonably be expected to have a Material Adverse Effect.
 
6.2.  Liens.   There are no Liens in favor of any Person with respect to any
Property of Borrower other than Permitted Liens.
 
 
15

--------------------------------------------------------------------------------


 
 
6.3.  No Conflict.   The execution and delivery by Borrower of this Agreement
and each of the other Loan Documents executed and delivered in connection
herewith and the performance of the obligations of Borrower hereunder and
thereunder and the consummation by Borrower of the transactions contemplated
hereby and thereby: (i) are within the powers of Borrower; (ii) are duly
authorized by the Board of Directors of Borrower and, if necessary, its
stockholders or members; (iii) are not in contravention of the terms of the
articles or certificate of incorporation or bylaws of Borrower or of any
Contractual Obligations; (iv) do not require the consent, registration or
approval of any Governmental Authority or any other Person; (v) do not
contravene any statute, law, ordinance regulation, rule, order or other
governmental restriction applicable to or binding upon Borrower; and (vi) will
not, except as contemplated herein for the benefit of Lender, result in the
imposition of any Liens upon any Property of Borrower under any existing
indenture, mortgage, deed of trust, loan or agreement or other material
agreement or instrument to which Borrower is a party or by which it or any of
its Property may be bound or affected.
 
6.4.  Enforceability.  The Agreement and all of the other Loan Documents are the
legal, valid and binding obligations of Borrower, and are enforceable against
Borrower in accordance with their terms.
 
6.5.  Financial Data.  Borrower shall have furnished to Lender and Lender the
following Financial Statements (the “Financials”):  (i) the consolidated balance
sheet of Borrower as of, and statements of income, retained earnings and changes
in financial position for the fiscal year ended December 31, 2005, audited by
independent certified public accountants, and (ii) the unaudited consolidated
and consolidating balance sheet of Borrower as of, and statement of income, and
retained earnings for the fiscal year ending December 31, 2006,  prepared by the
chief financial officer of Borrower.  The Financials are in accordance with the
books and records of Borrower and fairly present the financial condition of
Borrower at the dates thereof and the results of operations for the periods
indicated (subject, in the case of unaudited Financial Statements, to normal
year end adjustments), and such Financial Statements have been prepared in
conformity with GAAP consistently applied throughout the periods
involved.  Since December 31, 2006, there have been no changes in the condition,
financial or otherwise, of Borrower as shown on the respective balance sheets of
Borrower described above, except (a) as contemplated herein and (b) for changes
which individually or in the aggregate do not constitute a Material Adverse
Change.
 
6.6.  Locations of Offices, Records and Inventory.  Borrower’s chief executive
office and all other places of business (with a separate itemization for
warehouse locations) are set forth in Schedule 6.6 hereto, and the books and
records of Borrower and all chattel paper and all records of accounts are
located at the chief executive offices of Borrower.  There is no address in
which Borrower has any Collateral other than the addresses as set forth on
Schedule 6.6.  Schedule 6.6 also contains a true, correct and complete list of
(i) the legal names and addresses of each landlord, warehouseman, filler,
processor and packer at which Inventory is stored, or equipment is
located.  None of the receipts received by Borrower from any warehouseman,
filler, processor or packer states that the goods covered thereby are to be
delivered to bearer or to the order of a named person or to a named person and
such named person’s assigns.
 
 
16

--------------------------------------------------------------------------------


 
6.7.  Business Names.  Borrower has not used any legal or fictitious name during
the five (5) years preceding the date hereof, other than the legal name shown on
its Articles or Certificate of Incorporation or Articles, as it may be amended
to the date hereof, delivered to Lender and those names as set forth on Schedule
6.7.
 
6.8.  Affiliates and Subsidiaries.  There are no Affiliates or direct or
indirect Subsidiaries of Borrower except as set forth on Schedule 6.8. Borrower
is not a party to any partnership or joint venture except as set forth on
Schedule 6.8.
 
6.9.  Judgments or Litigation.  Except as set forth on Schedule 6.9, there is no
material (a) judgment, order, writ or decree outstanding against Borrower or (b)
pending or, to the best of Borrower’s knowledge, threatened litigation,
contested claim, governmental, administrative or regulatory investigation,
arbitration, or governmental audit (for taxes or otherwise) or proceeding by or
against Borrower.  No judgment, order, writ, decree, pending or threatened
litigation, contested claim, investigation, arbitration and governmental
proceeding pertaining to Borrower (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect.
 
6.10.  Defaults.  Borrower is not in default under any Contractual Obligations
which default could reasonably be expected to have a Material Adverse Effect.
 
6.11.  Compliance with Law.  Borrower has not violated or failed to comply with
(including without limitation in the ownership and use of its Property and the
conduct of its business) any statute, law, ordinance, regulation, rule or order
of any foreign, federal, state or local government, or any other Governmental
Authority or any self regulatory organization, or any judgment, decree or order
of any court, applicable to its business or operations which failure or
violation could reasonably be expected to have a Material Adverse
Effect.  Borrower has not received any notice to the effect that, or otherwise
been advised that, it is not in compliance with, and Borrower has no reason to
anticipate that any currently existing circumstances are likely to result in the
violation of any such statute, law, ordinance, regulation, rule, judgment,
decree or order which failure or violation could reasonably be expected to have
a Material Adverse Effect.
 
6.12.  Compliance with Environmental Laws.  The operations of Borrower
materially comply with all applicable federal, state or local environmental,
health and safety statutes, regulations, directions, ordinances, criteria or
guidelines; and none of the operations of Borrower are the subject of any
material judicial or administrative proceeding alleging the violation of any
federal, state or local environmental, health or safety statute, regulation,
direction, ordinance, criteria or guidelines.  None of the operations of
Borrower are the subject of any federal or state investigation evaluating
whether Borrower disposed any hazardous or toxic waste, substance or constituent
or other substance at any site that may require remedial action, or any federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any hazardous or toxic waste, substance or constituent,
or other substance into the environment.  Borrower has not filed or received any
notice under any federal or state law indicating past or present treatment,
storage or disposal of a hazardous waste or reporting a spill or release of a
hazardous or toxic waste, substance or constituent, or other substance into the
environment.  Borrower has no contingent liability of
 
 
17

--------------------------------------------------------------------------------


 
 
which Borrower have knowledge or reasonably should have knowledge in connection
with any release of any hazardous or toxic waste, substance or constituent, or
other substance into the environment, nor has Borrower received any notice,
letter or other indication of potential liability arising from the disposal of
any hazardous or toxic waste, substance or constituent or other substance into
the environment.
 
6.13.  Intellectual Property.  Borrower possesses adequate licenses, patents,
patent applications, copyrights, service marks, trademarks and tradenames to
continue to conduct its business as heretofore conducted by it.  Schedule 6.13
attached hereto sets forth (a) all of the federal, state and foreign
registrations of trademarks, service marks and other marks, trade names or other
trade rights of Borrower, and all pending applications for any such
registrations, (b) all of the registered patents and copyrights of Borrower and
all pending applications therefore and (c) all other registered trademarks,
service marks and other marks, trade names and other trade rights used by
Borrower in connection with their business (collectively, the “Proprietary
Rights”).  Borrower is the owner of each of the Proprietary Rights set forth on
Schedule 6.13 as indicated on such schedule, and except as set forth on Schedule
6.13 no other Person has the right to use any of such Proprietary Rights.  Each
of the Proprietary Rights set forth on Schedule 6.13 is federally registered,
having the registration number and issue date set forth on Schedule 6.13.  The
Proprietary Rights set forth on Schedule 6.13 are all those used in the
businesses of Borrower.  Except as set forth on Schedule 6.13, no Person has a
right to receive any royalty or similar payment in respect of any Proprietary
Rights pursuant to any contractual arrangements entered into by Borrower, and no
Person otherwise has a right to receive any royalty or similar payment in
respect of any such Proprietary Rights except as set forth on Schedule
6.13.   Borrower has not granted any license or sold or otherwise transferred
any interest in any of the Proprietary Rights to any other Person.  The use of
each of the Proprietary Rights by Borrower is not infringing upon or otherwise
violating the rights of any third party in or to such Proprietary Rights, and no
proceeding has been instituted against or notice received by Borrower that are
presently outstanding alleging that the use of any of the Proprietary Rights
infringes upon or otherwise violates the rights of any third party in or to any
of the Proprietary Rights.  Borrower has not given notice to any Person that it
is infringing on any of the Proprietary Rights and to the best of Borrower’s
knowledge, no Person is infringing on any of the Proprietary Rights.  All of the
Proprietary Rights of Borrower are valid and enforceable rights of Borrower and
will not cease to be valid and in full force and effect by reason of the
execution and delivery of this Agreement or the Loan Documents or the
consummation of the transactions contemplated hereby or thereby.
 
6.14.  Licenses and Permits.  Borrower has obtained and holds in full force and
effect all material franchises, licenses, leases, permits, certificates,
authorizations, qualifications, easements, rights of way and other rights and
approvals which are necessary or appropriate for the operation of its business
as presently conducted and as proposed to be conducted.  Borrower is not in
violation of the terms of any such franchise, license, lease, permit,
certificate, authorization, qualification, easement, right of way, right or
approval which in any such case could reasonably be expected to have a Material
Adverse Effect.
 
 
18

--------------------------------------------------------------------------------


 
 
6.15.  Title to Property.  Borrower has (i) valid leasehold interests in all of
the real property it occupies as a tenant, (all such real property and the
nature of Borrower’s interest therein is set forth on Schedule 6.15) and
(ii) good, marketable and exclusive title to all of the other Property it
purports to own  (including without limitation, all real and personal Property
in each case as reflected in the Financial Statements delivered to Lender
hereunder), other than, with respect to Property described in clause (ii) above,
properties disposed of in the ordinary course of business or in any manner
otherwise permitted under this Agreement since the date of the most recent
audited  balance sheet of Borrower, and in each case subject to no claims,
options, rights or interests of any other Person.  Borrower enjoys peaceful and
undisturbed possession of all its real property, and there is no pending or, to
the best of its knowledge, threatened condemnation proceeding relating to any
such real property.  The leases with respect to the leased property, together
with any leases of real property entered into by Borrower after the date hereof,
are referred to collectively as the “Leases”.  None of the Leases contains
provisions which have or could reasonably be expected to have a Material Adverse
Effect.  No material default exists under any Lease.
 
6.16.  Labor Matters.  Borrower is not engaged in any unfair labor
practice.  There is (a) no material unfair labor practice complaint pending
against Borrower or, to the best knowledge of Borrower, threatened against
Borrower, before the National Labor Relations Board, and no grievance or
arbitration proceeding with any employee, or group or committee representing any
employees, or arising out of or under collective bargaining agreements that has
or could reasonably be expected to have a Material Adverse Effect is so pending
against Borrower or, to the best knowledge of Borrower, threatened against
Borrower, (b) no strike, labor dispute, slowdown or stoppage pending or, to the
best knowledge of Borrower, threatened against Borrower, and (c) no union
representation questions with respect to the employees of Borrower and no union
organizing activities.
 
6.17.  Investment Company.   Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, (b) a “holding company” or a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company,” within the meaning
of the Public Utility Holding Company Act of 1935, as amended, or (c) subject to
any other law which purports to regulate or restrict its ability to borrow money
or to consummate the transactions contemplated by this Agreement or the other
Loan Documents or to perform its obligations hereunder or thereunder.
 
6.18.  Margin Security.  Borrower does not own any margin stock and no portion
of the proceeds of any Advance shall be used by Borrower for the purpose of
purchasing or carrying any “margin stock” (as defined in Regulation U of the
Board of Governors of the Federal Reserve System) or for any other purpose which
violates the provisions or Regulation U, T, or X of said Board of Governors or
for any other purpose in violation of any applicable statute or regulation, or
of the terms and conditions of this Agreement.
 
6.19.  Taxes and Tax Returns.
 
 
19

--------------------------------------------------------------------------------


 
 
(a)  Borrower has timely filed (inclusive of any permitted extensions) with the
appropriate taxing authorities all returns (including, without limitation,
information returns and other material information) in respect of Taxes required
to be filed through the date hereof and will timely file (inclusive of any
permitted extensions) any such returns required to be filed on and after the
date hereof except where the failure to file could not reasonably be expected to
have a Material Adverse Effect.  The information filed is complete and accurate
in all material respects.
 
(b)  (i) All Taxes, in respect of periods beginning prior to the date hereof,
have been timely paid, or will be timely paid, or an adequate reserve has been
established therefore, as set forth in the Financial Statements, and (ii)
Borrower has no material liability for such Taxes for such periods in excess of
the amounts so paid or reserves so established.  No material deficiencies for
Taxes have been claimed, proposed or assessed by any taxing or other
Governmental Authority against Borrower except those that are paid or contested
within the time limits designated by law or the applicable Governmental
Authority and no material tax Liens have been filed.
 
6.20.  Status of Accounts.  Each Account is based on an actual and bona fide
sale and delivery of goods or rendition of services to customers, made by
Borrower in the ordinary course of its business; the goods and Inventory being
sold and the Accounts created are Borrower’s exclusive property and are not and
shall not be subject to any Lien, consignment arrangement, encumbrance, security
interest or financing statement whatsoever (other than Liens securing the Term
Loan), and Borrower’s customers have accepted the goods or services, owe and are
obligated to pay the full amounts stated in the invoices according to their
terms, without any dispute, offset, defense, counterclaim or contra.  Borrower
confirms to Lender that any and all taxes or fees relating to its business, its
sales, the Accounts or the goods relating thereto, are its sole responsibility
and that same will be paid by Borrower when due (unless duly contested and
adequately reserved for) and that none of said taxes or fees is or will become a
lien on or claim against the Accounts.
 
6.21.  Material Contracts.   Schedule 6.21 sets forth a true, correct and
complete list of all the Material Contracts currently in effect on the date
hereof.  None of the Material Contracts contains provisions which have or could
reasonably be expected to have a Material Adverse Effect.  All of the Material
Contracts are in full force and effect, and no material defaults currently exist
thereunder.
 
6.22.  Accuracy and Completeness of Information.  All factual information
heretofore, contemporaneously or hereafter furnished by or on behalf of Borrower
in writing to Lender for purposes of or in connection with this Agreement or any
Loan Documents, or any transaction contemplated hereby or thereby, is or will be
true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
material fact necessary to make such information not misleading at such
time.  There is no fact now known to any officer of Borrower which has, or would
have, a Material Adverse Effect which fact has not been set forth herein, in the
Financials, or any certificate, opinion or other written statement made or
furnished by Borrower to Lender.
 
 
 
20

--------------------------------------------------------------------------------


 
 
6.23.  Solvency.  After giving effect to the transactions contemplated under
this Agreement, Borrower is able to pay its respective debts as they become due,
and has capital sufficient to carry on its respective business and all
businesses in which it is about to engage, and now owns Property having a value
both at fair valuation and at present fair salable value greater than the amount
required to pay Borrower’s debts.  Borrower will not be rendered insolvent by
the execution and delivery of this Agreement or any of the other Loan Documents
executed in connection with this Agreement or by the transactions contemplated
hereunder or thereunder.
 
6.24.  Commercial Tort Claims.  Borrower has no Commercial Tort Claims except as
set forth on Schedule 6.24 attached hereto and made a part hereof.
 
6.25.  Letter of Credit Rights.  Borrower has no Letter of Credit Rights except
as set forth on Schedule 6.25 attached hereto and made a part hereof.
 
6.26.  Deposit Accounts.  All Deposit Accounts of Borrower and each Depository
Institution are set forth on Schedule 6.26  attached hereto and made a part
hereof.
 
6.27.  Anti-Terrorism Law.
 
(a)  General.  Neither Borrower nor any Affiliate of Borrower is in violation of
any Anti-Terrorism Law or engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
 
(b)  Executive Order No. 13224 Neither Borrower nor any Affiliate of Borrower,
or to Borrower’s knowledge, any of their respective agents acting or benefiting
in any capacity in connection with the Loan or other transactions hereunder, is
any of the following (each a “Blocked Person”):
 
(i)  a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
 
(ii)  a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;
 
(iii)  a Person with which Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
 
(iv)  a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order No. 13224;
 
(v)  a Person that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list; or
 
 
21

--------------------------------------------------------------------------------


 
 
(vi)  a Person who is affiliated with a Person listed above.
 
6.28.  Survival of Representations.  All representations made by Borrower in
this Agreement and in any other Loan Document shall survive the execution and
delivery hereof and thereof.
 


ARTICLE  VII    AFFIRMATIVE COVENANTS
 
Until termination of this Agreement and the payment and satisfaction of all
Obligations, Borrower covenants and agrees as follows:


7.1.  Financial Information     Borrower will furnish to Lender the following
information within the following time periods:
 
(a)  within 120 days after the close of each fiscal year of Borrower, the
consolidated and consolidating audited balance sheets and statements of income
and retained earnings and of changes in cash flow of Borrower, for such year,
each in reasonable detail, each setting forth in comparative form the
corresponding figures for the preceding year, prepared in accordance with GAAP,
and accompanied by a report and unqualified opinion of an independent accountant
selected by Borrower and acceptable to Lender and concurrently with the delivery
of such financial statements, a consolidated and consolidating unaudited balance
sheet of Borrower for such year, in reasonable detail, setting forth in
comparative form the corresponding figures from the preceding year, prepared in
accordance with GAAP;
 
(b)  within 45 days after the end of each fiscal quarter of Borrower,
consolidated and consolidating unaudited Financial Statements and divisional
operating income analyses similar to those required by clause (a) above as of
the end of such period and for such period then ended and for the period from
the beginning of the current fiscal year to the end of such period, setting
forth in comparative form the corresponding figures for the comparable period in
the preceding fiscal year, prepared in accordance with GAAP (except that such
quarterly statements need not include footnotes) and certified by an Authorized
Person described in paragraph (c) below; and
 
(c)  at the time of submission of the quarterly Financial Statements (for the
first three fiscal quarters in any fiscal year) and the annual Financial
Statement of Borrower, a certificate executed by an Authorized Person,
certifying that, following a review of the Agreement, no Event of Default is
outstanding and demonstrating compliance with the financial covenants contained
in Article VIII by calculation thereof as of the end of each such fiscal
quarter.
 
(d)  Such other reports, certificates, schedules, documents, data or information
concerning Borrower’s finances and Property as Lender may reasonably request
from time to time.
 
7.2.  Existence.  Borrower (a) will maintain its corporate existence, (b) will
maintain in full force and effect all material licenses, bonds, franchise,
leases, trademarks and qualifications to do business, (c) will obtain or
maintain patents, contracts and other rights necessary or desirable to the
 
 
 
22

--------------------------------------------------------------------------------


 
profitable conduct of its business, (d) will continue in, and limit its
operations to, the same general lines of business as that presently conducted by
it and (e) will comply with all applicable laws, rules and regulations of any
federal, state or local Governmental Authority, except in the case of (b), (c)
and (e) where noncompliance could not reasonably be expected to have a Material
Adverse Effect.
 
7.3.  Environmental Matters.  Borrower will conduct its business so as to comply
in all material respects with all environmental laws, regulations, directions,
ordinances, criteria and guidelines in all jurisdictions in which any of them is
or may at any time be doing business including, without limitation,
environmental land use, occupational safety or health laws, regulations,
directions, ordinances, criteria, guidelines, requirements or permits in all
jurisdictions in which it is or may at any time be doing business, except to the
extent that Borrower is contesting, in good faith by appropriate legal
proceedings, any such law, regulation, direction, ordinance, criteria,
guideline, or interpretation thereof or application thereof; provided, further,
that Borrower will comply with the order of any court or other governmental body
of the applicable jurisdiction relating to such laws unless Borrower shall
currently be prosecuting an appeal or proceedings for review and shall have
secured a stay of enforcement or execution or other arrangement postponing
enforcement or execution pending such appeal or proceedings for review.  If
Borrower shall (a) receive notice that any violation of any federal, state or
local environmental law, regulation, direction, ordinance, criteria or guideline
may have been committed or is about to be committed by Borrower, (b) receive
notice that any administrative or judicial complaint or order has been filed or
is about to be filed against Borrower alleging violations of any federal, state
or local environmental law, regulation, direction, ordinance, criteria or
guideline or requiring Borrower to take any action in connection with the
release of toxic or hazardous substances into the environment or (c) receive any
notice from a federal, state, or local governmental agency or private party
alleging that Borrower may be liable or responsible for costs associated with a
response to or cleanup of a release of a toxic or hazardous substance into the
environment or any damages caused thereby, Borrower will provide Lender with a
copy of such notice within 5 days after the receipt thereof.
 
7.4.  Books and Records.  Borrower will maintain books and records pertaining to
the Collateral in such detail, form and scope as is consistent with good
business practice.  Borrower agrees that Lender or its agent may, upon prior
notice, enter upon the premises of Borrower, during normal business hours, for
the purpose of (a) enabling Lender’s auditors to conduct (at Borrower’s expense)
field examinations, (b) inspecting and verifying the Collateral, (c) inspecting
and/or copying (at Borrower’s expense) any and all records pertaining thereto,
and (d) discussing the affairs, finances and business of Borrower or with any
officers, employees and directors of Borrower or with Borrower’s independent
accountant.
 
7.5.  Collateral Records.  Borrower will execute and deliver to Lender, from
time to time, solely for Lender’s convenience in maintaining a record of the
Collateral, such written statements and schedules as Lender may reasonably
require.
 
7.6.  Changes in Locations.  Borrower agrees to afford Lender 30 days prior
written notice of any change in Borrower’s jurisdiction of organization or the
location of any Collateral
 
 
 
23

--------------------------------------------------------------------------------


 
 
(other than Inventory held for shipment by third Persons, Inventory in transit,
or Inventory held for processing by third Persons) or in the location of its
chief executive office or place of business.
 
7.7.  Insurance; Casualty Loss.  Borrower will maintain public liability
insurance, third party property damage insurance and replacement value insurance
on the Collateral under such policies of insurance, with such insurance
companies, in such amounts and covering such risks as are at all times customary
for businesses of this type and satisfactory to Lender in its commercially
reasonable judgment.  All policies covering the Collateral are to name Lender as
an additional insured (as to liability coverage) and lender’s loss payee (as to
casualty and property coverage), as its interests may appear, and are to contain
such other provisions as Lender may reasonably require to fully protect Lender’s
interest in the Collateral and to any payments to be made under such
policies.  True copies of all original insurance policies or certificates of
insurance evidencing such insurance covering the Collateral are to be delivered
to Lender on or prior to the Closing Date, with such premiums paid in accordance
with each insurance carrier’s requirements with the lender’s loss payable
endorsement in Lender’s favor, and shall provide for not less than 30 days prior
written notice to Lender, of the exercise of any right of cancellation.  In the
event Borrower fail to respond in a timely and appropriate manner (as determined
by Lender in its sole but reasonable discretion) with respect to collecting
under any insurance policies required to be maintained hereunder, Lender shall
have the right, in the name of Lender or Borrower, to file claims under such
insurance policies, to receive and give acquittance for any payments that may be
payable thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.  Borrower will provide written notice to Lender of the occurrence of
any of the following events within 5 Business Days after the occurrence of such
event: any Property owned or used by Borrower is (i) materially damaged or
destroyed, or suffers any other loss which is in excess of $25,000 or (ii) is
condemned, confiscated or otherwise taken, in whole or in part, or the use
thereof is otherwise diminished so as to render impracticable or unreasonable
the use of such asset or property for the purpose to which such asset or
property were used immediately prior to such condemnation, confiscation or
taking, by exercise of the powers of condemnation or eminent domain or
otherwise, and in either case the amount of the damage, destruction, loss or
diminution in value of the Collateral which is in excess of $25,000
(collectively, a “Casualty Loss”).  Borrower will diligently file and prosecute
its claim or claims for any award or payment in connection with a Casualty
Loss.  In the event of a Casualty Loss, Borrower will pay to Lender, promptly
upon receipt thereof, any and all insurance proceeds and payments received by
Borrower on account of damage, destruction or loss of all or any portion of the
Collateral.  Lender may, at its election and in its sole discretion, either
(a) apply the proceeds realized from Casualty Losses to payment of accrued and
unpaid interest or outstanding principal of Advances under the Credit Line or
(b) pay such proceeds to Borrower to be used to repair, replace or rebuild the
Property or portion thereof that was the subject of the Casualty Loss.  After
the occurrence and during the continuance of an Event of Default, (i) no
settlement on account of any such Casualty Loss shall be made without the
consent of Lender and (ii) Lender may participate in any such proceedings and
Borrower will deliver to Lender such documents as may be requested by Lender to
permit such participation and will consult with Lender and its attorneys in the
making and prosecution of such claim or claims.  Borrower hereby irrevocably
authorizes and appoints Lender as its attorney-in-fact, to collect and receive
for
 
 
24

--------------------------------------------------------------------------------


 
 
any such award or payment and to file and prosecute such claim or claims, which
power of attorney shall be irrevocable and shall be deemed to be coupled with an
interest, and Borrower shall, upon demand of Lender, make, execute and deliver
any and all assignments and other instruments sufficient for the purpose of
assigning any such award or payment to Lender free and clear of any encumbrances
of any kind or nature whatsoever.
 
7.8.  Taxes.  Borrower will pay, when due and in any event prior to delinquency,
all Taxes lawfully levied or assessed against Borrower or any of the Collateral;
provided, however, that unless such Taxes have become a federal tax or ERISA
Lien on any of the assets of Borrower, no such Tax need be paid if the same is
being contested in good faith, by appropriate proceedings promptly instituted
and diligently conducted and if an adequate reserve or other appropriate
provision shall have been made therefore as required in order to be in
conformity with GAAP.
 
7.9.  Compliance With Laws.  Borrower will comply with all acts, rules,
regulations, orders, directions and ordinances of any legislative,
administrative or judicial body or official applicable to the Collateral or any
part thereof, and to the operation of its business except where the failure to
so comply could not reasonably be expected to have a Material Adverse Effect.
 
7.10.  Fiscal Year.  Borrower agrees that it will not change its fiscal year
from a year ending December 31 unless required by law, in which case Borrower
will give Lender at least 30 days prior written notice thereof.
 
7.11.  Notification of Certain Events.  Borrower agrees that it will promptly
notify Lender in writing of the occurrence of any of the following events (but
in no event shall such notice from Borrower be received by Lender later than 5
Business Days after the occurrence of any such event):
 
(a)  any Material Contract of Borrower is terminated or amended in any material
respect or any new Material Contract is entered into (in which event Borrower
shall provide Lender with a copy of such Material Contract);
 
(b)  the institution of any litigation, proceeding(s) or investigation against
Borrower in any federal, state, local or foreign court or before any commission
or other regulatory body (federal, state, local or foreign) in which a claim of
at least $25,000 or claims in the aggregate of $100,000 has been or is
reasonably likely to be asserted against Borrower;
 
(c)  any notification of violation of any material law or regulation shall have
been received by Borrower from any local, state, federal or foreign Governmental
Authority or agency accompanied by a copy of any such notice;
 
7.12.  Collection of Accounts.  Unless an Event of Default is outstanding,
Borrower may and will (subject to its reasonable business discretion) enforce
and collect all amounts owing on the Accounts, for Lender’s benefit and on
Lender’s behalf but at Borrower’s expense; such privilege shall terminate at
Lender’s option, without notice to Borrower, which is hereby expressly waived by
Borrower, upon the occurrence of any Event of Default which has not otherwise
been waived by Lender.  At Lender’s request, before or after the occurrence of
any Event of Default, any checks,
 
 
 
25

--------------------------------------------------------------------------------


 
cash, notes or other instruments or property received by Borrower with respect
to any Accounts shall be held by Borrower in trust for the benefit of Lender,
separate from Borrower’s own property and funds, and immediately turned over to
Lender with proper assignments or endorsements.  Checks, drafts or other
instruments received by Lender shall not constitute final payment unless and
until such instruments have actually been collected.  Nothing contained in this
Section 7.12 shall be construed to limit or affect the provisions of Section
2.5(b) of this Agreement.
 
7.13.  Trademarks.  Borrower will do and cause to be done all things necessary
(as determined in their reasonable business judgment) to preserve and keep in
full force and effect all registrations of trademarks, service marks and other
marks, trade names or other trade rights.
 
7.14.  Maintenance of Property.  Borrower will keep all property useful and
necessary to its business in good working order and condition (ordinary wear and
tear excepted) in accordance with its past operating practices and not to commit
or suffer any waste with respect to any of its properties, except for properties
which either individually or in the aggregate are not material.
 
7.15.  Commercial Tort Claims.   Borrower shall provide written notice to Lender
within 30 days of the date it shall arise any such Commercial Tort Claim to
which Borrower is or becomes a party or which otherwise inures to the benefit of
Borrower.  Such notice shall contain a sufficient description of the Commercial
Tort Claim including the parties, the court in which the claim was commenced (if
applicable), the docket number assigned to the case (if applicable) and a
detailed explanation of the events giving rise to such claim.  Borrower shall
grant Lender a security interest in such Commercial Tort Claim to secure payment
of the Obligations.  Borrower shall execute and deliver such instruments,
documents and agreements as Lender may reasonably require in order to obtain and
perfect such security interest including, without limitation, a security
agreement or amendment to this Agreement all in form and substance satisfactory
to Lender.  Borrower authorize Lender to file (without Borrower’s signature),
financing statements or amendments to existing financing statements as Lender
deems necessary to perfect the security interest.
 
7.16.  Letter of Credit Rights.  Borrower shall provide written notice to Lender
within 30 days of the date it shall arise of any Letters of Credit for which
Borrower is the beneficiary.  Borrower shall execute and deliver such
instruments, documents and agreements and take such actions as Lender reasonably
may require in order to obtain and perfect its security interest in such Letter
of Credit Rights.
 
ARTICLE  VIII     FINANCIAL COVENANTS
 
Until termination of this Agreement and payment and satisfaction of all
Obligations due or to become due hereunder, Borrower further covenant and agree
as follows:
 
8.1           Current Ratio.  Borrower shall cause to be maintained on a
consolidated basis a ratio of current assets to current liabilities of not less
than 1.2 to 1.
 
8.2           Debt to Worth Ratio.  Borrower shall cause to be maintained on a
consolidated basis a ratio of total Indebtedness (excluding the current portion
of Subordinated Debt) to Tangible Net Worth of not greater than 2.5 to 1.
 
 
26

--------------------------------------------------------------------------------


 
 
ARTICLE  IX    NEGATIVE COVENANTS
 
Until termination of this Agreement and payment and satisfaction of all
Obligations, Borrower agrees that, unless otherwise agreed in writing by Lender,
it will not:
 
9.1.  Liens.  Mortgage, assign, pledge, transfer or otherwise permit any Lien of
any kind to exist at any time on any of its Property, except for Permitted
Liens.
 
9.2.  Indebtedness.  Incur, create or be liable for any Indebtedness other than
Permitted Indebtedness.
 
9.3.  Sale of Assets.  Sell, lease, assign, transfer or otherwise dispose of any
Property other than (a) sales of Inventory in the ordinary course of business,
(b) sales or other dispositions in the ordinary course of business of equipment
that is obsolete or that is no longer used or useful in the conduct of
Borrower’s business, (c) sales in the ordinary course of business of Property
used in Borrower’s business that is worn out or in need of replacement and that
is replaced with Property of reasonably equivalent value or utility, and
(d) other sales of fixed assets, the net proceeds of which, shall not exceed
$100,000 in the aggregate in any fiscal year of Borrower.
 
9.4.  Organizational Changes.  Merge or consolidate with any Person, alter or
modify Borrower’s Articles or Certificate of Incorporation change Borrower’s
jurisdiction of organization or formation, without at least thirty (30) days’
prior written notice to Lender alter or modify any legal names, mailing
addresses, principal places of business, without at least thirty (30) days prior
written notice to Lender alter or modify Borrower’s corporate structure, status
or existence, or enter into or engage in any business, operation or activity
materially different from that presently being conducted by Borrower.
 
9.5.  Guarantees. Except for Permitted Indebtedness, assume, guarantee, endorse,
or otherwise become liable upon the obligations of any other Person, except by
the endorsement of negotiable instruments in the ordinary course of business.
 
9.6.  Investments.  Make any Investment other than Permitted Investments.
 
9.7.  Affiliate Transactions.  Except as permitted by this Agreement, enter into
any transaction with, including, without limitation, the purchase, sale or
exchange of property or the rendering of any service to an Affiliate of Borrower
except in the ordinary course of and pursuant to the reasonable requirements of
Borrower’s business and upon fair and reasonable terms no less favorable to
Borrower than could be obtained in a comparable arm’s-length transaction with an
unaffiliated Person.
 
9.8.  Third Party Loans.  Make any Third Party Loan.
 
 
27

--------------------------------------------------------------------------------


 
 
9.9.  Issuance of Stock.  Without not less than fifteen (15) days prior written
notice to Lender, issue or distribute any Capital Stock or other securities for
consideration or otherwise.
 
9.10.  Amendments of Material Contracts.  Amend, modify, cancel or terminate or
permit the amendment, modification, cancellation or termination of any Material
Contract.
 
9.11.  Subordinated Debt.  Effect or permit any change in or amendment to any
document or instrument pertaining to the subordination, terms of payment or
other terms or provisions of any Subordinated Debt, give any notice of optional
redemption or optional prepayment or offer to repurchase under any such document
or instrument, or, directly or indirectly, make any payment of principal of or
interest on or in redemption, retirement or repurchase of any Subordinated Debt.
 
9.12.  Licenses, Etc.  Enter into licenses of, or otherwise restrict the use of,
any patents, trademarks or copyrights which would prevent Borrower from selling,
transferring, encumbering or otherwise disposing of any such patent, trademark
or copyright.
 
9.13.  Anti-Terrorism Laws.  Borrower and its agents shall not knowingly (i)
conduct any business or engage in any transaction or dealing with any Blocked
Person, including making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order No. 13224; or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in the Executive Order No. 13224 or the USA Patriot Act.  Borrower shall
deliver to Lender any certification or other evidence reasonably requested from
time to time by Lender in its sole discretion, confirming Borrower’s compliance
with this Section 9.13.
 
ARTICLE  X    APPOINTMENT AS ATTORNEY-IN-FACT
 
Borrower hereby irrevocably authorizes and appoints Lender, or any Person as
Lender may designate, as Borrower’s attorney-in-fact, at Borrower’s cost and
expense, to exercise all of the following powers upon the occurrence of an Event
of Default, which being coupled with an interest, shall be irrevocable until all
of the Obligations to Lender have been paid and satisfied in full:


10.1.           To receive, take, endorse, sign, assign and deliver, all in the
name of Lender or Borrower, as the case may be, any and all checks, notes,
drafts, and other documents or instruments relating to the Collateral and to
apply such amount to the Obligations in accordance with this Agreement;


10.2.           To receive, open and dispose of all mail addressed to Borrower
in connection with a Lockbox and upon the occurrence of an Event of Default to
notify postal authorities to change the address for delivery thereof to such
address as Lender may designate;


10.3.           To request periodically from customers indebted on Accounts, in
the name of
 
 
28

--------------------------------------------------------------------------------


 
 
Borrower or a third party designee of Lender, information concerning the
Accounts and the amounts owing thereon;

10.4.           To give customers indebted on Accounts notice of Lender’s
interest therein, and/or to instruct such customers to make payment directly to
Lender for Borrower’s account;


10.5.           To take or bring, in the name of Lender or Borrower, all steps,
actions, suits or proceedings deemed by Lender necessary or desirable to enforce
or effect collection of the Accounts;


10.6           To file financing statements in any office deemed appropriate by
Lender for such purpose and execute, file, record and register any or all of
Lender’s security interest in any intellectual property of Borrower with the
United States Patent and Trademark Office; and


10.7.           To do all other acts and things as Lender may deem reasonable to
protect or preserve Lender’s interest under this Agreement or to fulfill
Borrower’s obligations under this Agreement.


ARTICLE  XI    EVENTS OF DEFAULT AND REMEDIES
 
11.1.  Events of Default.  The occurrence of any of the following events shall
constitute an “Event of Default” hereunder:
 
(a)  failure of Borrower to pay (i) any interest or fees when due hereunder, in
each case whether at stated maturity, by acceleration, or otherwise, (ii) any
principal outstanding under the Credit Line when due, whether at stated
maturity, by acceleration or otherwise or (iii) any Expenses hereunder within 5
Business Days after receipt by Borrower from Lender or any applicable Lender of
notice that such Expenses are payable;
 
(b)  any representation or warranty, contained in this Agreement, the other Loan
Documents or any other agreement, document, instrument or certificate between
Borrower and Lender or executed by Borrower in favor of Lender shall prove
untrue in any material respect on or as of the date it was made or was deemed to
have been made;
 
(c)  failure of Borrower to perform, comply with or observe any term, covenant
or agreement applicable to it contained in Article IX, or Sections 7.1, 7.2,
7.6, 7.7, 7.8, 7.11, 7.15,  7.16, or 13.6..
 
(d)  failure of Borrower to comply with any other covenant contained in this
Agreement, the other Loan Documents or any other agreement, document, instrument
or certificate between Borrower and Lender or executed by Borrower in favor of
Lender and, in the event such breach or failure to comply is capable of cure,
such breach or failure to comply is not cured within 10 days of its occurrence;
 
 
29

--------------------------------------------------------------------------------


 
 
(e)  dissolution, liquidation, winding up or cessation of the business (or any
material portion of the business) of Borrower, or the failure of Borrower to
meet its debts generally as they mature, or the calling of a meeting of
Borrower’s creditors for purposes of compromising Borrower’s debts;
 
(f)  the commencement by or against Borrower of any bankruptcy, insolvency,
arrangement, reorganization, receivership or similar proceedings with respect to
it under any federal or state law and, in the event any such proceeding is
commenced against Borrower, such proceeding is not dismissed within 60 days;
 
(g)  the occurrence of a default or event of default (in each case which shall
continue beyond the expiration of any applicable grace periods) under, or the
occurrence of any event that results in or would permit the acceleration of the
maturity of any note, agreement or instrument evidencing (i) the Term Loan, (ii)
any Subordinated Debt or (iii) any other Indebtedness of Borrower and the
aggregate principal amount of all such Indebtedness with respect to which a
default or an event of default has occurred, or the maturity of which is
accelerated or permitted to be accelerated, exceeds $100,000;
 
(h)  any party (other than Lender) to any Loan Document shall deny or disaffirm
its obligations under any of the Loan Documents, or an Event of Default shall
have occurred or a  Default shall occurred and not been cured within any
contractual cure period under any other Loan Document, or any Loan Document
shall be canceled, terminated, revoked or rescinded without the express prior
written consent of Lender, or any action or proceeding shall have been commenced
by any Person (other than Lender) seeking to invalidate, declare unenforceable,
cancel, revoke, rescind or disaffirm the obligations of any party to any Loan
Document;
 
(i)  (i) any holder of Subordinated Debt alleges (or any Governmental Authority
with applicable jurisdiction determines) that the Subordinated Debt is not
subordinated to any of the Obligations or (ii) the subordination provisions in
any agreement relating to Subordinated Debt shall, in whole or in part,
terminate, cease to be effective or cease to be legally valid, binding and
enforceable as to any holder of the Subordinated Debt;
 
(j)  one or more judgments or decrees shall be entered against Borrower
involving a liability of $25,000 or more individually or in the aggregate (to
the extent not paid or covered by insurance (i) provided by a carrier who has
acknowledged coverage and has the ability to perform or (ii) as determined by
Lender in its reasonable discretion) and any such judgments or decrees shall not
have been vacated, satisfied, discharged or stayed or bonded pending appeal
within 30 days from the entry thereof;
 
(k)  a Material Adverse Change occurs; or
 
(l)  Borrower is indicted or convicted of the commission of a crime or any
proceeding of any kind is pending or threatened which would reasonably be likely
to result in the forfeiture of any material portion of the Property of Borrower
to any Governmental Authority.
 
 
 
30

--------------------------------------------------------------------------------


 
 
11.2.  Rights and Remedies upon a Default or an Event of Default.
 
(a)  Upon the occurrence of any Event of Default, any obligation of Lender to
make loan advances under the Credit Line shall terminate and Lender may take any
or all of the following actions: declare all Obligations to be immediately due
and payable (except with respect to any Event of Default set forth in Section
11.1(f) in which case all Obligations shall automatically become immediately due
and payable without the necessity of any action, decision, notice or demand)
without presentment, demand, protest or any other action or obligation of
Lender.
 
(b)  Upon acceleration of the Obligations, Lender may at any time, and from time
to time, take any and all such action as Lender may elect to enforce any and all
rights and interests created and existing under the Loan Documents, or arising
under applicable law, including without limitation, all rights and remedies
existing under the Security Documents, all rights of setoff and the following
rights (the enumeration of any such rights not intended to be exhaustive and the
exercise of any right shall not preclude the exercise of any other rights):
 
(i)  The right to take possession of, send notices regarding and collect
directly the Collateral, with or without judicial process (including, without
limitation, the right to notify the United States postal authorities to redirect
mail addressed to Borrower or to an address designated by Lender);or
 
(ii)  By its own means or with judicial assistance, enter any or all of
Borrower’s premises and take possession of the Collateral, or render it
unusable, or dispose of the Collateral on such premises, without any liability
to Borrower for rent, storage, utilities or other sums, and Borrower shall not
resist or interfere with such action; or
 
(iii)  Require Borrower at Borrower’s expense to assemble all or any part of the
Collateral and make it available to Lender at any place designated by Lender.
 
(c)  Borrower agrees that a notice received by it at least 10 days before the
time of any intended public sale or of the time, after which any private sale or
other disposition of the Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition.  If permitted by applicable
law, any perishable Inventory or other Collateral which threatens to speedily
decline in value or which is sold on a recognized market may be sold immediately
by Lender without prior notice to Borrower.  Borrower covenants and agrees not
to interfere with or impose any obstacle to Lender’s exercise of its rights and
remedies hereunder with respect to the Collateral.  Lender shall have no
obligation to clean up or prepare the Collateral for sale except as is required
by applicable law.  If Lender sells any of the Collateral upon credit, Borrower
will only be credited with payments actually made by the purchaser that are
received by Lender and applied to the Obligations.  Lender may in connection
with any sale of the Collateral specifically disclaim any warranties of title or
the like.
 
11.3.  Nature of Remedies.  All rights and remedies granted Lender hereunder and
under the other Loan Documents, or otherwise available at law or in equity,
shall be deemed concurrent
 
 
 
31

--------------------------------------------------------------------------------


 
 
and cumulative, and not alternative remedies, and Lender may proceed with any
number of remedies at the same time or at different times until all Obligations
are satisfied in full.  The exercise of any one right or remedy shall not be
deemed a waiver or release of any other right or remedy, and Lender, upon or at
any time after the occurrence of an Event of Default, may proceed against
Borrower, any Guarantor, or their Property at any time, under any agreement,
with any available remedy and in any order.  Nothing contained in this Agreement
or the other Loan Documents shall be deemed to compel Lender at any time to
accept a cure of any Event of Default hereunder.  In no event shall prior
recourse to any Collateral be a prerequisite to Lender’s right to demand payment
of any Obligation from Borrower or any Guarantor upon the occurrence and during
the continuance of any Event of Default.
 
11.4.  Application of Proceeds.  The proceeds from the sale or disposition of
any Collateral shall be applied first to Expenses incurred by Lender and then to
the Obligations that are then due and payable, in such order or manner as Lender
may determine in the reasonable exercise of discretion.
 
ARTICLE  XII   TERMINATION
 
All Advances made hereunder shall automatically become due and payable in full
on the Maturity Date.  All of Lender’s rights, liens and security interests in
and to Borrower’s Property shall continue after any termination until (a) all
Obligations have been indefeasibly paid and satisfied in full unless otherwise
prohibited under any applicable federal or state law, (b) Lender shall have
received a written agreement (in form and substance acceptable to Lender in its
sole and absolute discretion) executed by Borrower and by a Person whose loans
or advances to Borrower are used in whole or in part to satisfy the Obligations,
indemnifying Lender from any loss or damage, or (c) Lender shall have retained
such monetary reserves necessary to pay in full all Obligations for such period
of time, in its reasonable discretion.
 
ARTICLE  XIII    MISCELLANEOUS
 
13.1.  Waivers.  Except as is otherwise provided herein, Borrower hereby waive
due diligence, demand, presentment and protest and any notices thereof as well
as notice of nonpayment.  No delay or omission of Lender to exercise any right
or remedy hereunder, whether before or after the happening of any Event of
Default, shall impair any such right or shall operate as a waiver thereof or as
a waiver of any such Event of Default.  No single or partial exercise by Lender
of any right or remedy shall preclude any other or further exercise thereof, or
preclude any other right or remedy.
 
13.2.  JURY TRIAL.  TO THE EXTENT ANY DISPUTE IS NOT SUBJECT TO ARBITRATION,
LENDER AND BORROWER EACH HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
OTHER AGREEMENTS OR TRANSACTIONS RELATED HERETO OR THERETO.
 
 
32

--------------------------------------------------------------------------------


 
 
13.3.  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE
 
(a)  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER, AND ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO, SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND.  Any legal
action or proceeding with respect to this Agreement or any other Loan Document
shall be brought in the courts of the State of Maryland or of the United States
District Court for the District of Maryland, and, by execution and delivery of
this Agreement,  Borrower, and Lender hereby irrevocably accept for themselves
and in respect of their property, generally and unconditionally, the
nonexclusive jurisdiction of such courts.  Borrower further irrevocably consents
to the service of process out of any of the aforementioned courts in any such
action or proceeding by the mailing of copies thereof by registered or certified
mail return receipt requested, postage prepaid, or by nationally recognized
overnight courier to it at the address set out for notices pursuant to Section
13.4, such service to become effective 3 days (or 1 day if sent by such courier)
after such mailing.  Nothing herein shall affect the right of any party hereto
to serve process in any other manner permitted by law or to commence legal
proceedings or to otherwise proceed against a party hereto in any other
jurisdiction.
 
(b)  Borrower hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Loan Document brought in the courts referred to in subsection (a) above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.
 
13.4.  Notices.  Except as otherwise provided herein, all notices and
correspondences hereunder shall be in writing and sent by certified or
registered mail return receipt requested, by overnight delivery service, with
all charges prepaid, or by facsimile (with transmission certification), if to
Lender or Borrower to the addresses or by facsimile transmission set forth on
the signature hereto.  All such notices and correspondence shall be deemed given
(i) if sent by certified or registered mail, 3 Business Days after being
postmarked, (ii) if sent by overnight delivery service, when received at the
above stated addresses or when delivery is refused and (iii) if sent by
facsimile transmission, when receipt of such transmission is acknowledged;
provided that all notices to Lender shall not be effective until actually
received.
 
13.5.  Assignability.  Borrower shall not have the right to assign or delegate
their obligations and duties under this Agreement or any other Loan Documents or
any interest therein except with the prior written consent of Lender.
 
13.6.  Payment of Expenses.  Borrower agrees to: (a) pay on demand all
out-of-pocket costs and expenses (whether paid or incurred) of Lender in
connection with (i) the negotiation,
 
 
 
33

--------------------------------------------------------------------------------


 
 
preparation, execution and delivery and, to the extent customarily charged to
its customers, administration of this Agreement and the other Loan Documents and
the documents and instruments referred to therein (including, without
limitation, the reasonable fees and expenses of counsel to Lender); (ii)
searches, title examinations, filings and recordings (including, without
limitation, all stamp or recording taxes or charges), and all other actions
pertaining to the Collateral; (iii) any amendment, waiver or consent relating
hereto and thereto including, without limitation, any such amendments, waivers
or consents resulting from or related to any work-out, re-negotiation or
restructure relating to the performance by Borrower under this Agreement; and
(iv) the defense of all claims, cross-claims or counterclaims asserted at any
time by Borrower or any other Person in connection with the rights, claims,
liens and/or interests of Lender under this Agreement or the other Loan
Documents or the Credit Line described herein and (b) upon demand, pay to Lender
all costs and expenses (including the reasonable fees and disbursements of
counsel and other professionals) paid or incurred by Lender in (i) enforcing,
protecting, preserving or defending its rights under or in respect of this
Agreement, the other Loan Documents or any other document or instrument now or
hereafter executed and delivered in connection herewith; (ii) in collecting the
Obligations following the occurrence of an Event of Default; (iii) in
foreclosing or otherwise collecting upon the Collateral or any part thereof; and
(iv) obtaining any legal, accounting or other advice in connection with any of
the foregoing.  Borrower’s obligations under this Section 13.6 shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full of the Obligations, and are in addition to, and not in substitution of, any
other of their Obligations set forth in this Agreement.  All such costs and
expenses described in this Section 13.6 are referred to collectively as
“Expenses.”
 
13.7.  Indemnification.  Borrower shall indemnify, defend and hold harmless
Lender, its  directors, officers, members, managers, representatives, agents,
employees, accountants, counsel, successors and assigns, and their respective
Affiliates  from and against (a) any and all losses, claims, damages,
liabilities, deficiencies, judgments or expenses incurred by any of them (except
to the extent that it is finally judicially determined to have resulted from
their own gross negligence or willful misconduct) arising out of or by reason of
any litigation, investigation, claim or proceeding which arises out of or is in
any way related to (i) this Agreement, the other Loan Documents, the Collateral
or the transactions contemplated thereby, (ii) any actual or proposed use by
Borrower of the proceeds of the Credit Line, (iii) Lender entering into,
performing under or enforcing this Agreement, the other Loan Documents or any
other agreements and documents relating hereto, including, without limitation,
amounts paid in settlement, court costs and the fees and disbursements of
counsel incurred in connection with any such litigation, investigation, claim or
proceeding or any advice rendered in connection with any of the foregoing, or
(iv) the breach by Borrower of any warranty, undertaking or covenant made at any
time hereunder or under any other Loan Document and (b) any such losses, claims,
damages, liabilities, deficiencies, judgments or expenses incurred in connection
with any remedial or other action taken by Borrower or Lender in connection with
compliance by Borrower with any federal, state or local environmental laws,
acts, rules, regulations, orders, directions, ordinances, criteria or
guidelines.  If and to the extent that the obligations of Borrower hereunder are
unenforceable for any reason, Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable law.  Borrower’s obligations under this Section
13.7 shall survive any
 
 
34

--------------------------------------------------------------------------------


 
 
termination of this Agreement and the other Loan Documents and the payment in
full of the Obligations, and are in addition to, and not in substitution of, any
other of their Obligations set forth in this Agreement.
 
13.8.  Entire Agreement, Successors and Assigns.  This Agreement along with the
other Loan Documents constitutes the entire agreement between Borrower and
Lender regarding the subject matter hereof, supersedes any prior agreements
among them, and shall bind and benefit Borrower and Lender and their respective
successors and permitted assigns.  No rights are intended to be created
hereunder or under any other Loan Documents for the benefit of any Person not a
signatory hereto or thereto.
 
13.9.  Amendments.  Neither the amendment or waiver of any provision of this
Agreement or any other Loan Document, nor the consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by Lender and each such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
 
13.10.  Non-Agency of Lender.  The relationship between Borrower on the one hand
and Lender on the other hand shall be solely that of Borrower and
Lender.  Lender shall not have any fiduciary responsibilities to Borrower or be
deemed to have entered into any partnership or joint venture with
Borrower.  Lender shall not undertake any responsibility to Borrower to review,
evaluate or inform Borrower of any matter in connection with any phase of
Borrower’s business or operations.
 
13.11.  Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  Signature by facsimile
shall bind the parties hereto.
 
13.12.  Effectiveness.  This Agreement shall become effective on the date on
which all of the conditions to effectiveness contained herein have been
satisfied (as determined by Lender in its sole and absolute discretion) and all
of the parties have signed a copy hereof (whether the same or different copies)
and Lender shall have received executed originals of this Agreement and the
other Loan Documents.
 
13.13.  Severability.  In case any provision in or obligation under this
Agreement or the Note or the other Loan Documents shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
 
13.14.  Headings Descriptive.  The headings of the several sections and
subsections of this Agreement, and the Table of Contents, are inserted for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.
 
 
 
35

--------------------------------------------------------------------------------


 
13.15.  Maximum Rate.  Notwithstanding anything to the contrary contained
elsewhere in this Agreement or in any other Loan Document, Borrower and Lender
hereby agree that all agreements among them under this Agreement and the other
Loan Documents, whether now existing or hereafter arising and whether written or
oral, are expressly limited so that in no contingency or event whatsoever shall
the amount paid, or agreed to be paid, to Lender  for the use, forbearance, or
detention of the money loaned to Borrower and evidenced hereby or thereby or for
the performance or payment of any covenant or obligation contained herein or
therein, exceed the Highest Lawful Rate. If due to any circumstance whatsoever,
fulfillment of any provisions of this Agreement or any of the other Loan
Documents at the time performance of such provision shall be due shall exceed
the Highest Lawful Rate, then, automatically, the obligation to be fulfilled
shall be modified or reduced to the extent necessary to limit such interest to
the Highest Lawful Rate, and if from any such circumstance any Lender should
ever receive anything of value deemed interest by applicable law which would
exceed the Highest Lawful Rate, such excessive interest shall be applied (as
determined by Lender) to the reduction of the principal amount then outstanding
hereunder or on account of any other then outstanding Obligations and not to the
payment of interest, or if such excessive interest exceeds the principal unpaid
balance then outstanding hereunder and such other then outstanding Obligations,
such excess shall be refunded to Borrower.  All sums paid or agreed to be paid
to Lender for the use, forbearance, or detention of the Obligations and other
indebtedness of Borrower to Lender shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full term of
such indebtedness until payment in full so that the actual rate of interest on
account of all such indebtedness does not exceed the Highest Lawful Rate
throughout the entire term of such indebtedness.  The terms and provisions of
this Section shall control every other provision of this Agreement and all
agreements between Borrower and Lender.
 
13.16.  Subordination.
 
(a)  The payment of any principal or interest under the Credit Line is expressly
subordinated to the Term Loan to the extent and in the manner set forth herein.
Until the Term Loan is paid in full, Borrower shall not make any payments of
principal of or interest under the Credit Line, provided however , that so long
as no Event of Default hereunder has occurred, and if no Default or Event of
Default hereunder would result from the making of any such payment(s), Borrower
shall pay scheduled payments on account of accrued and unpaid interest in
accordance with the terms of the Note and this Agreement.
 
(b)  The Liens created by this Agreement and the other Loan Documents  on
Collateral securing the Obligations under the Credit Line shall be junior and
subordinate to the Liens on the same Collateral created by the Other Loan
Documents, to the extent said Collateral secures payment of the Term Loan.
 
13.17.  Information.  At Borrower’s written request, Lender agrees to keep
confidential any information furnished or made available to it by Borrower
pursuant to this Agreement; provided that nothing herein shall prevent Lender
from disclosing such information (a) to any other Person if reasonably
incidental to the administration of the credit facility provided herein, (b) as
required by
 
 
 
36

--------------------------------------------------------------------------------


 
 
any law, rule, or regulation, (c) upon the order of any court or administrative
agency; provided, however, if allowed by applicable law, rule, regulation or
order, Lender shall use commercially reasonable efforts to notify Borrower of
such order to allow Borrower to seek court relief to block or limit such
disclosure, (d) upon the request or demand of any regulatory agency or
authority; provided, however, if allowed by applicable law, rule, regulation or
order, Lender shall use commercially reasonable efforts to notify Borrower of
such order to allow Borrower to seek court relief to block or limit such
disclosure, (e) that is or becomes available to the public or that is or becomes
available to Lender other than as a result of a disclosure by Lender prohibited
by this Agreement, (f) in connection with any litigation to which Lender or any
of its Affiliates may be a party relating to this Agreement or the transactions
contemplated hereunder, (g) to the extent necessary in connection with the
exercise of any remedy under this Agreement or any other Loan Document, and (h)
any information with respect to the U.S. federal income tax treatment and U.S.
federal income tax structure of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to Lender relating to such tax treatment and tax structure.
 
13.18.  SPECIAL OREGON NOTICE:
 
(a)  UNDER OREGON LAW ORAL AGREEMENTS OR ORAL COMMITMENTS TO (1) LOAN MONEY, (2)
EXTEND CREDIT, (3) MODIFY OR AMEND ANY TERMS OF LOAN DOCUMENTS, (4) RELEASE ANY
GUARANTOR, (5) FOREBEAR FROM ENFORCING REPAYMENT OF ANY LOAN OR THE EXERCISE OF
ANY REMEDY UNDER LOAN DOCUMENTS, OR (6) MAKE ANY OTHER FINANCIAL ACCOMMODATION
PERTAINING TO ANY LOAN ARE ALL UNENFORCEABLE.
 


[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
 
 
 
37 
 



--------------------------------------------------------------------------------




Dated the date and year first written above.
 
BORROWER:
NEW WORLD BRANDS, INC.
 
By:        /s/ M. David Kamrat
Name:  M. David Kamrat
Title:     CEO
340 W. 5th Avenue
Eugene, Oregon  97401
 
 
LENDER:
P & S SPIRIT, LLC
 
By:          /s/ Selvin Passen, M.D.
Name:     Selvin Passen, M.D.
Title:       Managing Director
2700 Lighthouse Point East
Suite 626
Baltimore, Maryland 21224



 
 
[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

 
S-1
 

--------------------------------------------------------------------------------




 
SCHEDULE 1.1 Permitted Indebtedness




All Indebtedness incurred in the ordinary course of Borrower’s business,
including without limitation trade debt relating to purchase or lease of
inventory, services, equipment or tools, operating leases, leasehold
improvements and furnishings, attorneys’, accountants’ or other professional
advisors’ fees, insurance, and the like.


All Indebtedness incurred in relation to use or availability of automatic
clearinghouse or merchant bank card services.


All Indebtedness to the Israel Office of the Chief Scientist.


All Indebtedness relating to the capital leases listed on Schedule 6.21.


All amounts due to shareholders as disclosed on the Borrower’s financial
statements for the fiscal quarter ending March 31, 2007.


All payroll and tax obligations.


All amounts due as of the date hereof or in the future pursuant to the Term Note
dated March 29, 2007 among Borrower, as Maker, and Lender, as Payee..



















--------------------------------------------------------------------------------




SCHEDULE 1.2 Permitted Investments (Revised)




Investments in existing subsidiary.



















--------------------------------------------------------------------------------




SCHEDULE 1.3 Permitted Liens




None other than as provided in Section 1.1, or pursuant to the Term Loan and
Security Agreement dated March 29, 2007, or related documentation.

















--------------------------------------------------------------------------------




SCHEDULE 6.6


Location 1 (no warehouse space, computer and office equipment only):


Leased commercial premises at:
340 W. 5th Avenue
Eugene, OR 97401
Landlord: Tim and Jean Clancy (individuals, as TBTE)
Landlord address: 350 W. 5th Avenue, Eugene, OR 97401


Location 2 (warehouse, computer and office equipment, including telecom computer
equipment):


Leased commercial premises at:
488 Lincoln Street
Eugene, OR 97401
Landlord: Simons Investment Properties, LLC (an Oregon limited liability
company)
Landlord address: 215 W. 5th Avenue, Eugene, OR 97401


 

 

--------------------------------------------------------------------------------




SCHEDULE 6.7


Names currently in use:


New World Brands, Inc.
IP Gear
IP Gear Connect
Qualmax, Inc.


Names no longer in use, but used within past 5 years:


Qualmax Professional Services, LLC
Rent IT Telecom, LLC
iNode Corporation
 

 



--------------------------------------------------------------------------------




SCHEDULE 6.8


Non-subsidiary affiliates:
Qualmax, Inc. (holder of approximately 76% voting control)


Subsidiaries:
IP Gear, Ltd., an Israel company (wholly owned subsidiary of Borrower)







--------------------------------------------------------------------------------




SCHEDULE 6.9


 
From our current (as of 3-23-07) draft form 10-KSB for year ending 12-31-06:


The Singer Litigation.


We are a defendant in a lawsuit filed by a former employee, who has made claims
for unpaid salary and for certain previously granted stock options.  Via
mediation in January, 2006, we have settled this lawsuit, and as part of the
settlement we have agreed that Mr. Singer holds options to purchase up to 70,000
shares of the Company’s common stock at a price of $0.10 per share, which
options were issued to Mr. Singer during his association with the Company prior
to 2002.  However, as of the time of filing we have not received final
documentation dismissing the lawsuit and settling and releasing claims.  We
expect to conclude final documentation within a matter of weeks.


The MPI Litigation.


As a result of the Reverse Acquisition the Company assumed the liabilities of
Qualmax.  Qualmax was named as a defendant in certain litigation filed in France
before the Trade Tribunal of Nanterre against B.O.S. Better Online Systems, Ltd.
(“BOS”) by a former distributor of BOS, Media Partners International (“MPI,” and
the “MPI Litigation”), whose contract with BOS allegedly related to certain
distribution rights for the product division Qualmax purchased from BOS on
December 31, 2005.  Pursuant to the asset purchase agreement between Qualmax and
BOS, BOS agreed to indemnify and hold harmless Qualmax from liability, without
limitation, arising from the claims raised in the MPI Litigation, and BOS has
undertaken defense of Qualmax at BOS’s expense.  The litigation is in its early
stages, and at last report from counsel the French court had not yet made
definitive rulings as to venue and jurisdiction (whether the matter is properly
before the French court, or whether it should be subject to Israeli
jurisdiction).  We believe that no action has been taken in this matter since
November, 2006.  At present, based upon the limited progress in the matter and
without the benefit of completion of factual discovery, management believes this
litigation does not pose a financial risk to the Company.


The Blackstone Litigation.


Qualmax was named as a defendant a lawsuit entitled Capital Securities, LLC and
Blackstone Communications Company v. Carlos Bertonnatti, Worldwide PIN Payment
Corp. and Qualmax, Inc., Case No. 2006-15824-CA-01, in the Circuit Court of the
11th Judicial Circuit in and for Miami-Dade County, Florida (the “Blackstone
Litigation”), filed August 10, 2006.  The facts underlying the proceeding relate
to a contract between defendant Worldwide PIN Payment Corp. and plaintiffs, and
a third party, to plaintiff’s allegations of misappropriation of trade secrets
and corporate opportunity, and to claims that defendants, or some of them,
tortiously interfered with plaintiffs’ contract with a third party.  Plaintiffs
seek monetary damages.  Management believes it is not entirely clear from the
pleadings filed to date whether plaintiff’s claim that Qualmax misappropriated
trade secrets, or tortiously interfered with a third party contract, or whether
Qualmax is alleged to be liable under some other theory.  No formal discovery
requests have been made of the Company, and the Company has not yet filed any
responsive pleadings.  Co-defendants have answered and filed
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
counterclaims and third party claims, but none of the claims of co-defendants
are against Qualmax nor do they allege wrongdoing by Qualmax as a defense to
claims against them by plaintiffs.  The Company is still investigating the
claims against it, and the facts surrounding the claims against co-defendants,
but that investigation is in its early stages and is incomplete.  Further, it is
not yet clear how aggressively plaintiffs will pursue Qualmax as a defendant,
and to date plaintiffs have not pursued Qualmax vigorously.  Based on the
limited information available to management at this point, management does not
believe Qualmax or the Company is liable for any wrongdoing, act or omission, in
relation to the litigation, and management believes that Qualmax is not properly
a party to the litigation.  However, management does not have sufficient
information to provide a meaningful assessment of all the facts and
circumstances relating to the claims against Qualmax and co-defendants nor to
determine how costly and time-consuming defense of the matter may be regardless
of the merits of the Company’s defense.  In addition, the Company believes it
has viable claims for indemnification and damages against co-defendants but has
not yet formally raised those claims or made a full determination of their value
or role in the litigation.
 

 



--------------------------------------------------------------------------------




SCHEDULE 6.13


Our wholly owned Israeli subsidiary is subject to a royalty payable to the
Israel Office of the Chief Scientist (“OCS”), as consideration for sums
previously advanced to the company’s predecessor in interest in relation to
development of our Claro software.  The OCS obligation is a royalty, paid at the
rate of 3.5% of gross sales of the Claro product line.  The total royalty is
capped at $2,183,647 and as of end of 2006 we had paid a total of $802,836,
leaving $1,380,822 open balance.


Pending trademark registration applications (or common law trademark rights):


IP Gear
IP Gear Connect
Claro
Better VoIP, Better Business


 

 



--------------------------------------------------------------------------------




SCHEDULE 6.15


See Schedule 6.6 for description of leased premises.  We own no real property.


 

 

--------------------------------------------------------------------------------




SCHEDULE 6.21




Office lease 340 W. 5th Avenue, Eugene, Oregon


Office lease 488 Lincoln Street, Eugene, Oregon


Equipment lease (Equilease, 052659-001, “Konfer”)


Equipment lease (Citicapital, 200162587, “Porta”)


Equipment lease (Citicapital, 200176737, “WPP”)


Equipment lease (Citicapital, 200186001, “Netsuite”)


Netsuite license agreement


Property and casualty insurance policy (Hartford, Cramer & Giles)


D&O insurance policy (Chubb, Diversified)


Subscription and Loan Agreements (P&S Spirit)


Term Loan and Security Agreement (P&S Spirit)


 











--------------------------------------------------------------------------------




SCHEDULE 6.24


See Schedule 6.9.


 
 

 

--------------------------------------------------------------------------------




SCHEDULE 6.26




New World Brands, Inc.
   
Cash Balance Report
   
30-May-07
   
 
         
Account
Amount
Bank
Account
Bank
     
100300 - Cash in Bank - NWB PCB
     
100310 - Cash in Bank - NWB PCB Corp
$19,648.20
Pacific Continental
24161754
100320 - Cash in Bank - NWB PCB IPG
$99,350.47
Pacific Continental
24161770
100350 - Cash in Bank - NWB PCB IPGC
$104,403.92
Pacific Continental
24161762
100610 - Cash in Bank - NWB PCB Payroll
$220.23
Pacific Continental
24161739
Total - 100300 - Cash in Bank - NWB PCB
$223,622.82
   
100450 - Cash In Bank - Colonial - Inode
$1,016.38
Colonial Bank
8030996600
100510 - Cash in Bank - Stonegate - NWB
$11,921.09
Stonegate Bank
1004555
100750 - Cash in Bank - Deutsche Bank
$212.22
Deutsche Bank (Germany)
3000825 00
100800 - Cash in Bank - HSBC
     
100800 - Cash in Bank - HSBC
($6.97)
HSBC
389-06666-4
100820 - Cash in Bank - HSBC IPG
($6.37)
HSBC
389-06669-9
100850 - Cash in Bank - HSBC IPGC
($6.97)
HSBC
389-06681-8
100890 - Cash in Bank - HSBC Payroll
($6.97)
HSBC
389-06667-2
Total - 100800 - Cash in Bank - HSBC
($27.28)
   
101110 - Money Market OCCU
$1,435.19
Oregon Community Credit Union
475696 S19
101210 - Savings OCCU
$9.11
Oregon Community Credit Union
475696 S3
101310 - Money Market Pershing OCCU
$53,847.87
Oregon Community Credit Union
4Y4-221430
101610 - Money Market NWB PCB
$348,463.48
Pacific Continental
24161747
101710 - Money Market Reserve NWB PCB
$251,746.68
Pacific Continental
20039582
Total - Bank
$892,247.56
   



 
 
 

 
 